EXHIBIT 10.26


LEASE


BETWEEN


TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA


FOR THE BENEFIT OF ITS SEPARATE REAL ESTATE ACCOUNT


AS LANDLORD


AND


ECOST.COM,INC.


AS TENANT


FOR


SOUTHPOINT DISTRIBUTION PARK

--------------------------------------------------------------------------------


SUMMARY OF BASIC LEASE INFORMATION

This Summary (the “Summary”) is hereby incorporated into and made a part of the
attached Lease (this Summary and the Lease to be known collectively as the
“Lease”). Each reference in the Lease to any term of this Summary shall have the
meaning as set forth in this Summary. In the event of a conflict between the
terms of this Summary and the Lease, the terms of the Lease shall prevail. Any
capitalized terms used herein and not otherwise defined herein shall have the
meaning as set forth in the Lease.

1.       Date:                            January 14, 2004
2.       Landlord:                        Teachers Insurance and Annuity Association of America for the benefit of
                                          its Separate Real Estate Account
3.       Address of Landlord:             8400 Andrew Carnegie Boulevard
                                          Charlotte, NC 28262
                                          Attn:  Denise Maxwell
                                          Phone:  704-988-4296
                                          Telecopy:  704-595-0596
4.       Tenant:                          eCOST.COM, INC., a Delaware corporation
5.       Address of Tenant:               2555 W 190th Street
                                          Torrance, California  90504
                                          Attention:  Rod Herring
                                          Phone:  310-225-5040
                                          Telecopy:  310-630-3379
6.       Premises:                        Approximately  163,632  rentable  square  feet,  in  the  Building.   The
                                          Premises are outlined on the plan attached to the Lease as Exhibit A.
7.       Building:                        The  building  of  which  the  Premises  are a part  is  located  at 4895
                                          Pleasant  Hill  Road,  Memphis,  Tennessee,  as shown on  Exhibit B  (the
                                          "Building")  and is located on the real  property  described on Exhibit C
                                          (the  "Property").  The  Building  is known as  "Southpoint  Distribution
                                          Park."  The  parties  agree  that  the  Building  contains  approximately
                                          400,232 rentable square feet.
8.       Term.
(a)      Lease Term:                      Seventy (70) months.
(b)      Commencement Date:               The earliest of (a) the  Possession  Date;  (b) the  date of  Substantial
                                          Completion;  or (c) the date on which  Substantial  Completion would have
                                          occurred but for the occurrence of any Tenant Delays.

                                          The anticipated Possession Date is February 1, 2005.
(c)      Expiration Date:                 The last day of the seventieth (70th) month of the Term.
(d)      Renewal Options:                 One (1) option of five years.  (See Addendum)
9.       Base Rent:
                                                                            Monthly Installment of
                       Lease Months                                                Base Rent
                           1-8                                                    $21,500.00
                           9-11                                                   $25,800.00
                          12-14                                                   $30,100.00
                          15-20                                                   $34,400.00
                          21-70                                                   $38,700.00
                                          Provided  that  Tenant  has  faithfully  performed  all of the  terms and
                                          conditions of this Lease,  Landlord  agrees to abate Tenant's  obligation
                                          to pay  Base  Rent  for the  first  two (2)  month(s)  of the  Term  (the
                                          "Conditional  Rent").  Notwithstanding  the  foregoing,  however,  during
                                          such abatement period,  Tenant shall still be responsible for the payment
                                          of all Additional Rent payable under this Lease.
10.      Additional Rent.
(a)      Tenant's Proportionate Share             Lease Months                      Proportionate Share
           of Operating Costs:
(a)                                                    1-8                      21.49% (based on 86,000 RSF)
(a)                                                   9-11                     25.79% (based on 103,200 RSF)
(a)                                                   12-14                    30.08% (based on 120,400 RSF)
(a)                                                   15-20                    34.38% (based on 137,600 RSF)
(a)                                                   21-70                    40.88% (based on 163,632 RSF)
                                          For the purpose of  calculating  Tenant's Cost  Allocation,  Controllable
                                          Operating  Costs shall not  increase by more than seven  percent (7%) per
                                          year in the  aggregate  over the  Term.  "Controllable  Operating  Costs"
                                          shall mean  Operating  Costs other than Taxes,  insurance,  utilities and
                                          security.
11.      Construction Allowance:          $369,400.00.
12.      Security Deposit:                $77,400.00
13.      Permitted Use:                   General   office/warehouse   use,   along   with  a  retail   outlet   of
                                          approximately  3,000 square feet from which Tenant may sell "blue goods,"
                                          which are  inventory  that is damaged,  unpackaged or otherwise not first
                                          quality.  The hours of operation  of the retail  outlet shall be not more
                                          than 9 a.m. to 5 p.m., Monday through Saturday.
14.      Brokers:
(a)      Tenant:                          CB Richard Ellis
                                          100 Peabody Place, Suite 1200
                                          Memphis, Tennessee 38103
                                          Attention:  Patrick Burke
(b)      Landlord:                        Colliers Management Services, LLC
                                          6060 Primacy Parkway, Suite 441
                                          Memphis, Tennessee  38119
                                          Attention:  Brad Kornegay
15.      Addenda and Exhibits:            The addenda and exhibits  listed below are  incorporated  by reference in
                                          this Lease.

                                          Addendum #1-Letter of Credit

                                          Addendum #2 - Renewal Option

                                          Exhibit A         Floor Plan of Premises
                                          Exhibit B         Site Plan of Building
                                          Exhibit C         Legal Description
                                          Exhibit D         Term Certification
                                          Exhibit E         Construction
                                          Exhibit F         Building Services
                                          Exhibit G         Rules and Regulations
                                          Exhibit H         Parking Agreement
                                          Exhibit I                  Current Operating Costs
Landlord and Tenant hereby agree to the foregoing terms of this Lease Summary.

LANDLORD:                                 TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, a New York
                                          corporation, for the benefit of its Separate Real Estate Account

                                          By:/s/ Denise Maxwell

                                          Printed Name: Denise Maxwell

                                          Title: Director

                                          Date: 1/7/05

TENANT:                                   eCOST.COM, INC., a Delaware corporation

                                          By:/s/ Adam Shaffer

                                          Printed Name: Adam Shaffer

                                          Title: Chairman and CEO

                                          Date: 1/7/05







                                                        -i-

                                                           table of contents

ARTICLE 1             Lease of Premises..........................................................................1

ARTICLE 2             Definitions................................................................................1

ARTICLE 3             PREMISES AND Delivery of Possession........................................................5

ARTICLE 4             Rent.......................................................................................6

ARTICLE 5             Security Deposit...........................................................................7

ARTICLE 6             Use........................................................................................7

ARTICLE 7             Hazardous Materials........................................................................8

ARTICLE 8             Services and Utilities.....................................................................9

ARTICLE 9             Condition of the Premises.................................................................10

ARTICLE 10            Repairs and Maintenance...................................................................11

ARTICLE 11            Alterations and Additions.................................................................12

ARTICLE 12            Certain Rights Reserved by Landlord.......................................................13

ARTICLE 13            rules and regulations.....................................................................14

ARTICLE 14            Transfers.................................................................................14

ARTICLE 15            Destruction or Damage.....................................................................15

ARTICLE 16            Eminent Domain............................................................................16

ARTICLE 17            Indemnification, Waiver, Release and Limitation of Liability..............................17

ARTICLE 18            Tenant's Insurance........................................................................18

ARTICLE 19            Default...................................................................................19

ARTICLE 20            Landlord RemedieS AND DAMAGES.............................................................20

ARTICLE 21            BANKRUPTCY................................................................................22

ARTICLE 22            intentionally omitted.....................................................................23

ARTICLE 23            Holding Over..............................................................................23

ARTICLE 24            Surrender of Premises.....................................................................23

ARTICLE 25            Brokerage Fees............................................................................24

ARTICLE 26            Notices...................................................................................24

ARTICLE 27            signage...................................................................................25

ARTICLE 28            LENDER PROVISIONS.........................................................................25

ARTICLE 29            Miscellaneous.............................................................................26










 


LEASE

THIS LEASE (the “Lease”) is made effective as of ________________________, 20___
by and between and TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, a New
York corporation, for the benefit of its Separate Real Estate Account
(“Landlord”) and eCOST.COM, INC., a Delaware corporation (“Tenant”) with
reference to the following facts and circumstances:

A.     Landlord is the owner of the Project, as defined herein.

B.     The Premises covered by this Lease are defined on the Lease Summary and
are located in the Building, as defined on the Lease Summary.

C.     The parties desire to enter into this Lease, all on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing facts and circumstances, the
mutual covenants and promises contained herein and after good and valuable
consideration, the receipt and sufficiency of which are acknowledged by each of
the parties, the parties do hereby agree to the following:


ARTICLE 1


LEASE OF PREMISES

In consideration of the Rent and the provisions of this Lease, Landlord leases
to Tenant and Tenant leases from Landlord the Premises. In addition, Tenant
shall have the non-exclusive right (unless otherwise provided herein) in common
with Landlord, other tenants, subtenants, and invitees to use the Common Areas.


ARTICLE 2


DEFINITIONS

As used in this Lease, the following terms shall have the following definitions:

2.1 Additional Rent. All costs and expenses that Tenant assumes or agrees to pay
to Landlord under this Lease other than Base

Rent.

2.2 Affiliate. An entity that is controlled by, controls, or is under common
control with a party. “Control” shall mean the ownership, directly or
indirectly, of at least fifty-one percent (51%) of the voting securities of, or
possession of the right to vote, in the ordinary direction of its affairs, of at
least fifty-one percent (51%) of the voting interest in any entity.

2.3 Bankruptcy Code. Title 11 of the United States Code, as amended from time to
time.

2.4 Building Services. As set forth in Exhibit F.

2.5 Building Structure. The Building's roof, foundation, floors and structural
members of interior and exterior walls (but in no event non-structural interior
walls) and other structural elements.

2.6 Business Days. Days other than Saturdays, Sundays and Holidays. If any item
must be accomplished or delivered hereunder on a day that is not a Business Day,
it shall be timely to accomplish or deliver the same on the next following
Business Day.

2.7 Commencement Date. As set forth on the Lease Summary.

2.8 Common Areas. Unrestricted parking areas, entrances, exits, driveways and
walkways, loading facilities, terraces and landscaped areas in and around the
Building, and other generally understood public or common areas in the Project.

2.9 Environmental Laws. All federal, state and local laws, ordinances,
regulations, and standards regulating or controlling hazardous wastes or
hazardous substances, including, without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended, 42
U.S.C. 9601, et seq.; the Hazardous Material Transportation Act, 49 U.S.C. 1801
et seq.; and the Resource Conservation and Recovery Act, 42 U.S.C. 6901 et seq.

2.10 Expiration Date. As set forth on the Lease Summary, unless otherwise sooner
terminated in accordance with the provisions of this Lease.

2.11 Guarantor(s). The parties set forth on the Lease Summary, if any, and any
other party liable for or required by Landlord to guaranty Tenant’s obligations
under the Lease.

2.12 Hazardous Materials. Any hazardous waste or hazardous substance as defined
in any federal, state, county, municipal, or local statute, ordinance, rule, or
regulation applicable to the Project, including, without limitation, the
Environmental Laws. “Hazardous Materials” shall also include asbestos or
asbestos-containing materials, radon gas, petroleum or petroleum fractions, urea
formaldehyde foam insulation, transformers containing levels of polychlorinated
biphenyls greater than 50 parts per million, medical waste, electromagnetic
fields, mold and chemicals known to cause cancer or reproductive toxicity,
whether or not defined as a hazardous waste or hazardous substance in any
statute, ordinance, rule or regulation.

2.13 Holidays. All federally observed holidays, including New Year’s Day,
President’s Day, Martin Luther King, Jr. Day, Memorial Day, Independence Day,
Labor Day, Veteran’s Day, Thanksgiving Day and Christmas Day.

2.14 Interest Rate. The average prime loan rate published by the board of
governors of the Federal Reserve System of the United States, as the same may
change from time to time, plus four percent (4%) per annum, but not in excess of
the maximum rate, if any, allowed by Law for the transaction on which interest
is being calculated.

2.15 Landlord Related Parties. Landlord, Landlord’s Affiliates, and the members,
principals, beneficiaries, partners, trustees, shareholders, directors,
officers, employees, mortgagees, investment managers, attorneys, and agents of
Landlord and Landlord’s Affiliates, and the successors of such parties and any
party claiming by, through or under Landlord.

2.16 Landlord Work. The work to be performed by Landlord, if any, set forth in
Exhibit E-1.

2.17 Law or Laws. All federal, state, county and local governmental and
municipal laws, statutes, ordinances, rules, regulations, requirements, codes,
decrees, orders, and decisions by courts and cases, when the decisions are
considered binding precedent in the State, and decisions of federal courts
applying the Law of the State; including but not limited to The Americans With
Disabilities Act of 1990 (42 U.S.C. § 12101 et seq.) and any regulations and
guidelines promulgated thereunder, as all of the same may be amended and
supplemented from time to time.

2.18 Lease Year. Each twelve (12) month period or portion thereof during the
Term, commencing with the Commencement Date, without regard to calendar years.

2.19 Material Alterations. Any alterations to the Premises that involve the
Building Structure or Building systems or that cost more than $20,000.00.

2.20 Mortgagee. The lessor under any present and future ground or underlying
lease of the Property and the holder of any mortgage, deed to secure debt or
trust deed now or hereafter in force against the Property or the Building.

2.21 Operating Costs. All reasonable and customary costs incurred by Landlord in
the ownership, management, maintenance, repair, replacement, improvement,
alteration and operation of the Building and Project, including, without
limitation, the following: (a) utilities; (b) supplies, tools, equipment and
materials used in the operation, repair and maintenance of the Building or the
Project; (c) insurance (including but not limited to public liability, property
damage, earthquake, flood, pollution, terrorism and property insurance for the
full replacement cost of the Building and Project as required by Landlord or its
lenders); (d)landscaping; (e)parking area repair, restoration, and maintenance,
including, but not limited to, resurfacing, repainting, re-striping, and
cleaning; (f) reasonable reserves for operation, maintenance and repair of the
Project and for covering uninsured damage and liability claims relating to the
Project, including, without limitation, deductible amounts (provided that if
Landlord incurs an expense for which a reserve is held, Landlord shall apply the
applicable reserves to the expense prior to including the balance of the expense
in Operating Costs); (g) fees, charges and other costs, including without
limitation, reasonable consulting fees, legal fees and accounting fees, of all
contractors engaged by Landlord or otherwise reasonably incurred by Landlord in
connection with the management, operation, maintenance and repair of the
Building or the Project; (h) compensation (including, without limitation,
employment taxes and fringe benefits) of all persons who perform duties in
connection with the operation, maintenance, repair, or overhaul of the Building
or the Project, and equipment, improvements, and facilities located within the
Project; (i) payments under any easement, license, operating agreement,
declaration, restrictive covenant, underlying or ground lease (excluding rent),
or instrument pertaining to the sharing of costs by the Building or the Project;
(j) security service and trash removal; (k) maintenance and replacement of curbs
and walkways; (l) repair of the roof; (m) Building signage and directories;
(n) management of the Building or the Project, whether by Landlord or an
independent contractor; (o) rental expenses for (or a reasonable depreciation
allowance on) personal property used in maintenance, operation or repair of the
Building or the Project; (p) licenses, certificates, permits and inspections and
the cost of contesting the validity or applicability of any governmental
enactments that may affect Operating Costs; (q) the costs incurred in connection
with the implementation and operation of any governmentally mandated
transportation system management program or similar program; (r) any costs,
expenditures, or charges (whether capitalized or not) required by any
governmental or quasi-governmental authority; and (s)amortization of capital
expenses (including without limitation financing costs) that are (A) required by
a governmental entity for energy conservation, handicapped requirements, or life
safety purposes, or (B) made by Landlord to reduce Operating Costs; provided
that such cost shall be amortized (including interest on the unamortized cost)
over its useful life as Landlord shall reasonably determine. The current
Operating Costs are set out in Exhibit I attached hereto. Notwithstanding the
foregoing, for purposes of this Lease, Operating Costs shall not include:

2.21.1 Costs (including, without limitation, permit, license and inspection
costs) incurred in renovating or otherwise improving, decorating or redecorating
rentable space for other tenants or vacant rentable space;

2.21.2 Utilities or services sold to Tenant or others for which Landlord is
entitled to and actually receives reimbursement (other than through any
operating cost reimbursement provision similar to the provisions set forth in
this Lease);

2.21.3 Except as otherwise specifically provided in this Section, alterations to
the Building that are considered capital improvements and replacements and
replacements of such capital improvements under sound real estate management
principles;

2.21.4 Depreciation and amortization, except on materials, small tools and
supplies purchased by Landlord to enable Landlord to supply services Landlord
might otherwise contract for with a third party, where such depreciation and
amortization would otherwise have been included in the charge for such third
party services, all as determined in accordance with sound real estate
management principles;

2.21.5 Services or other benefits that are not available to Tenant, but which
are provided to other tenants of the Building;

2.21.6 Overhead or any profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for services in or in connection with the Building to the
extent the same exceeds the cost of such services that could be obtained from
equally qualified third parties on a competitive basis or at market rates;

2.21.7 Except as otherwise specifically provided in this Section, interest on
debt or amortization on any mortgages, and other charges, costs and expenses
payable under any mortgage, if any, and costs for financing and refinancing the
Project;

2.21.8 Ground rents;

2.21.9 Compensation and employee benefits paid to clerks, attendants or other
persons in a commercial concession operated by Landlord;

2.21.10 Rentals and other related expenses incurred in leasing heat,
ventilation, and air-conditioning, elevators or other equipment ordinarily
considered to be of a capital nature, except equipment used (a) in providing
janitorial or similar services and which is not affixed to the Building, and (b)
in case of emergency;

2.21.11 Electrical power for which Tenant directly contracts with and pays a
local public service company;

2.21.12 Marketing costs, including, without limitation, leasing commissions,
attorneys’ fees in connection with the negotiation and preparation of letters,
deal memos, letters of intent, leases, subleases and/or assignments, space
planning costs, and other costs and expenses incurred in connection with lease,
sublease or assignment negotiations and transactions with present or prospective
tenants or other occupants of the Building, including, without limitation,
attorneys’ fees and other costs and expenditures incurred in connection with
disputes with present or prospective tenants or other occupants of the Building;

2.21.13 Costs covered by insurance, to the extent of the insurance proceeds
actually received by Landlord;

2.21.14 Costs covered by warranties, to the extent of the amount actually paid
under the warranty;

2.21.15 Any service provided directly to and paid directly by any tenant; and

2.21.16 Wages and benefits of any employee who does not devote substantially all
of his or her employed time to the Building unless such wages and benefits are
prorated to reflect time spent on operating and managing the Building vis-a-vis
time spent on matters unrelated to operating and managing the Building.

2.22 Permitted Use. As set forth on the Lease Summary.

2.23 Permitted Transfer. The transfer of ownership interests in a publicly
traded entity, a transfer in connection with a sale of substantially all of the
assets of Tenant as a going concern, a merger or consolidation of Tenant with
another entity, and an assignment or subletting of all or a portion of the
Premises to an Affiliate of Tenant.

2.24 Possession Date. The date on which Landlord tenders possession of the
Premises to Tenant with the Landlord Work Substantially Completed.

2.25 Project. The Property, the Building and any other improvements on the
Property. 2.26 Project Operating Costs. Operating Costs and Taxes.

2.27 Rent. Base Rent and Additional Rent.

2.28 Rentable Area. The total square footage of all floor area for lease to
tenants of the Building or Project, as determined by Landlord’s architect which
is 400,232 square feet. Landlord reserves the right to alter the Project, and in
such event, the Rentable Area of the Premises and the Project could likewise be
revised. If the Building is altered as to size, the Rentable Area of the Project
may from time to time be subject to recalculation, as determined by Landlord and
applied on a consistent basis throughout the Project if the Building is altered
as to size.

2.29 Rules and Regulations. As set forth in Exhibit G. 2.30 State. The state in
which the Project is located. 2.31 Substantial Completion or Substantially
Completed. As defined in the Exhibit E.

2.32 Taxes. All taxes, assessments, whether special or general, water and sewer
charges, and other similar government charges levied on or attributable to the
Building or Project or their operation, including, without limitation (a) real
property taxes or assessments levied or assessed against the Building or
Project; (b) assessments or charges levied or assessed against the Building or
Project by any redevelopment agency, municipality or governmental or
quasi-governmental agency, including but not limited to any assessments or the
Project’s contribution towards a governmental or private cost-sharing agreement
for the purpose of augmenting or improving the quality of services and amenities
normally provided by governmental agencies; (c) any tax, assessment, levy,
license fee or charge measured by or based, in whole or in part, by Rent
received from the leasing of the Premises, the Building, or the Project, or any
portions thereof; (d) general or special, ad valorem or specific, excise,
capital levy, or other tax, assessment, levy, or charge directly on the Rent
received under this Lease or on the rent received under any other leases of
space in the Building or Project; (e) any transfer, transaction, or similar tax,
assessment, levy, or charge based directly or indirectly upon the transaction
represented by this Lease or other leases in the Project; (f) any occupancy,
use, per capita, or other tax, assessment, levy, or charge based directly or
indirectly upon the use or occupancy of the Premises or other premises within
the Building or the Project; (g)  the reasonable and customary costs and
expenses of any contest or protest of Taxes prosecuted by Landlord, including,
without limitation, any reasonable and customary appraisal fees and reasonable
and customary attorneys’ fees. Taxes shall not include (i) any net income,
franchise, capital stock, estate or inheritance taxes imposed by the State or
Federal Government or their agencies, branches, or departments, and (ii) tax
penalties, interest or late charges incurred as a result of Landlord’s failure
to make timely payment of Taxes. Except as provided below, Tenant hereby waives,
and assigns, transfers and conveys to Landlord, any and all rights to contest or
protest any Taxes. Taxes for any calendar year shall only include those taxes or
installments of assessments that become due and payable during said year.
Landlord shall pay assessments in installments over the longest period of time
permitted by the taxing authority, before becoming delinquent. If, after Tenant
requests that Landlord seek tax adjustments or concessions and Landlord declines
to do so, Tenant may elect to seek such tax relief conditioned on Tenant
furnishing to Landlord satisfactory security to protect against the risk of
Tenant’s undertaking to obtain such tax relief.

2.33 Telecommunications Systems. All telecommunications systems including but
not limited to voice, video, data, and any other telecommunications services
provided over wire, fiber optic, microwave, wireless and any other transmission
systems, for part or all of any telecommunications within the Building or from
the Building to any other location.

2.34 Tenant Delays. As defined in Exhibit E. 2.35 Tenant Related Parties.
Tenant, its agents, contractors, subcontractors, employees, invitees,
subtenants, transferees, and any other party claiming by, through or under
Tenant. 2.36 Tenant's Cost Allocation. Tenant's Proportionate Share of Project
Operating Costs for the year in question.

2.37 Tenant’s Property. All movable partitions, business and trade fixtures,
machinery and equipment, communications equipment, and office equipment located
in the Premises and acquired by or for the account of Tenant, without expense to
Landlord, that can be removed without material damage to the Building, and all
furniture, furnishings, and other articles of movable personal property owned by
Tenant and located in the Premises.

2.38 Tenant’s Proportionate Share. As set forth on the Lease Summary. Beginning
in month 21 of the Term, such share is a fraction, the numerator of which is the
Rentable Area of the Premises, and the denominator of which is the Rentable Area
of the Project. Tenant’s Proportionate Share is subject to recalculation in
accordance with changes in the Rentable Area of the Premises or the Project.
Landlord reserves the right to create pools of similarly situated tenants for
the purpose of allocating certain Operating Costs that benefit only the tenants
in such pool (“Specialized Operating Costs”). For the purpose of allocating
Specialized Operating Costs for any pool of which Tenant is a member, Tenant’s
Proportionate Share shall be a fraction, the numerator of which shall be the
Rentable Area of the Premises, and the denominator of which shall be the
Rentable Area of the premises of all tenants in such pool. Prior to said time,
Tenant’s Proportionate Share shall be as set out in the Lease Summary.

2.39 Term. As set forth on the Lease Summary, as the same may be extended from
time to time.

2.40 Transfer. An assignment, mortgage, pledge, hypothecation, encumbrance, lien
or other transfer of this Lease or any interest hereunder, a transfer by
operation of law, a sublease of the Premises or any part thereof, or the use of
the Premises by any party other than Tenant and its employees. “Transfer” shall
also include (a) if Tenant is a partnership or limited liability company, the
withdrawal or change, voluntary, involuntary or by operation of law, of
twenty-five percent (25%) or more of the partners or members, or transfer of
twenty-five percent (25%) or more of partnership or membership interests, within
a twelve (12)-month period, or the dissolution of the partnership or company
without immediate reconstitution thereof, (b) if Tenant is a closely held
corporation (i.e., whose stock is not publicly held and not traded through an
exchange or over the counter), the dissolution, merger, consolidation or other
reorganization of Tenant, the sale or other transfer of more than an aggregate
of twenty-five percent (25%) of the voting shares of Tenant (other than to
immediate family members by reason of gift or death), within a twelve (12)-month
period; and (c) the sale, mortgage, hypothecation or pledge of more than an
aggregate of twenty-five percent (25%) of the value of the unencumbered assets
of Tenant within a twelve (12) month period. Notwithstanding the foregoing a
“Transfer” shall not include a “Permitted Transfer” provided that (A) the
transferee assumes, in full, the obligations of Tenant under this Lease;
(B) Tenant remains fully liable under this Lease; (C) the use of the Premises
remains unchanged; (D) Landlord shall have received an executed copy of all
documentation effecting such transfer on or before its effective date; and
(E) the same is not a subterfuge by Tenant to avoid its obligations under this
Lease.

2.41 Transferee. Any person to whom any Transfer is made.


ARTICLE 3


PREMISES AND DELIVERY OF POSSESSION

3.1 Delivery of Possession. Except as otherwise provided herein, Landlord shall
use commercially reasonable efforts to deliver possession of Premises on or
before the anticipated Possession Date set forth on the Lease Summary. If for
any reason, Landlord is delayed in delivering possession of the Premises to
Tenant, Landlord shall not be subject to any liability for such failure, and the
validity of this Lease shall not be impaired, but (except in the case of Tenant
Delays) the Commencement Date shall be extended for the period of such delay.
However, if the Premises is not delivered to Tenant by April 1, 2004, subject to
force majeure and delays caused by Tenant, Tenant may terminate this Lease by
thirty (30) day’ written notice to Landlord; provided that if Landlord delivers
the Premises within such thirty (30) day period, Tenant’s notice of termination
shall be nullified and this Lease shall remain in full force and effect.

3.2 Commencement Date. If the Commencement Date is not fixed on the Lease
Summary, once the Commencement Date is fixed, within ten (10) Business Days
following request by Landlord, Tenant will execute and deliver to Landlord a
certificate substantially in the form of Exhibit D attached hereto and made a
part hereof, indicating thereon any exceptions thereto that may exist at that
time. Failure of Tenant to execute and deliver such certificate shall constitute
binding and conclusive acceptance of the Premises and acknowledgment by Tenant
that the statements included in Exhibit D, as prepared by Landlord, are true and
correct.

3.3 Size of Premises. Unless otherwise expressly provided herein, the Rentable
Area of the Premises will be deemed for all purposes to be as set forth on the
Lease Summary.


ARTICLE 4


RENT

Tenant agrees to pay to Landlord all Rent payable hereunder, without set-off or
deduction, in lawful money of the United States of America. Tenant shall pay the
Rent as follows:

4.1 Base Rent. Tenant shall pay to Landlord the Base Rent without notice or
demand, in installments due and payable in advance on the first day of each
calendar month during the Term. Along with and in addition to each monthly Base
Rent payment under the Lease, Tenant shall pay to Landlord the sales or
privilege tax, if any, required under applicable Law. In the event of any
fractional calendar month, Tenant shall pay for each day in such partial month a
rental equal to 1/30 of the Base Rent. Concurrent with the execution of this
Lease, Tenant will deliver to Landlord the first month’s Base Rent.

4.2 Tenant’s Cost Allocation. For each calendar year, in addition to the Base
Rent and all other payments due under this Lease, Tenant shall pay Tenant’s Cost
Allocation, as follows:

4.2.1 Estimated Payments. Tenant shall pay Landlord’s reasonable estimate of
Tenant’s Cost Allocation for each year (the “Estimated Payment”) in advance, in
monthly installments, commencing on the first (1st) day of the month following
the month in which Landlord notifies Tenant of the amount it is to pay hereunder
and continuing until the first (1st) day of the month following the month in
which Landlord notifies Tenant of any revised Estimated Payment. Landlord shall
estimate from time to time the amount of the Tenant’s Cost Allocation for each
year and then make an adjustment in the following year based on the actual
Tenant’s Cost Allocation incurred for the prior year. In the event of any
fractional calendar month, Tenant shall pay for each day in such partial month a
rental equal to 1/30 of the Estimated Payment.

4.2.2 Reconciliation. Within one hundred fifty (150) days after the end of each
calendar year, Landlord shall deliver to Tenant a statement (the “Statement”)
setting forth Tenant’s Cost Allocation for such year. If Tenant’s Cost
Allocation for such year exceeds the total of the Estimated Payment made by
Tenant for each year, Tenant shall pay Landlord the amount of the deficiency
within ten (10) days of the receipt of the Statement. If the Estimated Payment
made by Tenant exceeds Tenant’s Cost Allocation for such year, then Landlord
shall credit against Tenant’s next ensuing monthly installment(s) of Project
Operating Costs an amount equal to the difference until the credit is exhausted.
If a credit is due from Landlord after the Expiration Date, Landlord shall pay
Tenant the amount of the credit. The obligations of Tenant and Landlord to make
payments required under this Section shall survive the expiration or termination
of this Lease, and Landlord’s failure to deliver the Statement shall not be
deemed a waiver of Landlord’s right to make the adjustments set forth herein.

4.2.3 Landlord’s Records. Landlord shall maintain records respecting Project
Operating Costs and determine the same in accordance with sound and consistent
accounting and management practices. Tenant or its representative shall have the
right to examine such records upon reasonable prior notice specifying which
records Tenant desires to examine, during normal business hours at the place or
places where such records are normally kept, by sending such notice no later
than ninety (90) days following the furnishing of the Statement. Tenant may take
exception to matters included in Project Operating Costs or Landlord’s
computation of Tenant’s Proportionate Share by sending notice specifying such
exception and the reasons therefor to Landlord no later than sixty (60) days
after Landlord makes such records available for examination. If Tenant takes
exception to any matter contained in the Statement as provided herein, Landlord
shall refer the matter to an independent certified public accountant of
Landlord’s choice, subject to Tenant’s reasonable approval, whose certification
as to the proper amount shall be final and conclusive as between Landlord and
Tenant. Tenant shall promptly pay the cost of such certification, including,
without limitation, any reasonable attorneys’ fees incurred by Landlord in
connection therewith, unless such certification determines that Tenant was
overbilled by more than five percent (5%) in the aggregate for the applicable
year. Pending resolution of any such exceptions in the foregoing manner, Tenant
shall continue paying Project Operating Costs in the amounts determined by
Landlord, subject to adjustment after any such exceptions are so resolved.
Tenant acknowledges that any information gathered through an audit is strictly
confidential and shall not disclose such confidential information to any person
or entity other than Tenant’s financial and legal consultants. The Statement
shall be considered final, except as to matters to which exception is taken in
the manner and within the times specified herein.

4.3 Other Taxes Payable by Tenant. In addition to the Base Rent and any other
charges to be paid by Tenant hereunder, Tenant shall, as an element of Rent,
reimburse Landlord upon demand for any and all taxes payable by Landlord (other
than net income taxes) that are not otherwise reimbursable under this Lease,
whether or not now customary or within the contemplation of the parties, where
such taxes are upon, measured by, or reasonably attributable to (a) the cost or
value of Tenant’s equipment, furniture, fixtures, and other personal property
located at the Premises, or the cost or value of any leasehold improvements made
in or to the Premises by or for Tenant, regardless of whether title to such
improvements is held by Tenant or Landlord; or (b) this transaction or any
document to which Tenant is a party creating or transferring an interest or an
estate in the Premises, including but not limited to any sales tax on the Rent
paid hereunder. If it becomes unlawful for Tenant to reimburse Landlord for any
costs as required under this Lease, the Base Rent shall be revised to net
Landlord the same net Rent after imposition of any tax or other charge upon
Landlord as would have been payable to Landlord but for the reimbursement being
unlawful.

4.4 Place of Payment. All Rent shall be paid at the office of Landlord set forth
on the Lease Summary or at such other place as Landlord may designate.

4.5 Interest and Late Charges. If Tenant fails to pay any Rent when due, after
giving effect to any applicable grace periods, the unpaid amounts shall bear
interest at the Interest Rate. Tenant acknowledges that the late payment of any
Rent will cause Landlord to incur costs and expenses not contemplated under this
Lease, including, without limitation, administrative and collection costs and
processing and accounting expenses, the exact amount of which is extremely
difficult to ascertain. Therefore, in addition to interest, if any such payment
is not received by Landlord within ten (10) days from when due, Tenant shall pay
Landlord a late charge equal to five percent (5%) of such payment, plus any
reasonable attorneys’ fees incurred by Landlord by reason of Tenant’s failure to
pay Rent when due. Landlord and Tenant agree that this late charge represents a
reasonable estimate of such costs and expenses and is fair compensation to
Landlord for the loss resulting from Tenant’s nonpayment. The late charge shall
be deemed Additional Rent and the right to require it shall be in addition to
all of Landlord’s other rights and remedies hereunder or at law and shall not be
construed as liquidated damages or as limiting Landlord’s remedies in any
manner. In addition, any check returned by the bank for any reason will be
considered late and will be subject to all late charges, plus a Fifty
Dollar ($50.00) fee. After two (2) returned checks in any twelve (12) month
period, Landlord will have the right to receive payment by a cashier’s check or
money order. Nothing contained herein shall be construed as to compel Landlord
to accept any payment of Rent in arrears or late charges should Landlord elect
to apply its rights and remedies available under this Lease or at law or in
equity in the event of a Default.


ARTICLE 5


SECURITY DEPOSIT

Upon Tenant’s execution of this Lease, Tenant shall deposit with Landlord the
Security Deposit, as shown on the Lease Summary. The Security Deposit shall
serve as security for the prompt, full, and faithful performance by Tenant of
the terms and provisions of this Lease. In the event that Tenant is in Default
hereunder, or in the event that Tenant owes any amounts to Landlord upon the
expiration of this Lease, Landlord may use or apply the whole or any part of the
Security Deposit for the payment of Tenant’s obligations hereunder. The use or
application of the Security Deposit or any portion thereof shall not prevent
Landlord from exercising any other right or remedy provided hereunder or under
any Law and shall not be construed as liquidated damages. In the event the
Security Deposit is reduced by such use or application, Tenant shall deposit
with Landlord, within ten (10) days after notice, an amount sufficient to
restore the full amount of the Security Deposit. Landlord shall not be required
to keep the Security Deposit separate from Landlord’s general funds or pay
interest on the Security Deposit. Provided Tenant has performed all of its
obligations under this Lease, any remaining portion of the Security Deposit
shall be returned to Tenant within thirty (30) days subsequent to the Expiration
Date. If the Premises shall be expanded at any time, or if the Term shall be
extended at any increased rate of Rent, the Security Deposit shall thereupon be
proportionately increased. No trust or fiduciary relationship is created herein
between Landlord and Tenant with respect to the Security Deposit. If Landlord
transfers the Premises during the Term of this Lease, Landlord may pay the
Security Deposit to Landlord’s successor-in-interest, in which event the
transferring Landlord shall be released from all liability for the return of the
Security Deposit.


ARTICLE 6


USE

6.1 Permitted Use. Tenant shall use the Premises solely for the Permitted Use as
shown on the Lease Summary, and for no other purpose without Landlord’s consent.
Tenant shall comply with all recorded covenants, conditions, and restrictions,
and the provisions of all ground or underlying leases, now or hereafter
affecting the Project. Tenant shall not (a) do or permit anything to be done in
or about the Premises that would in any way obstruct or interfere with the
rights of other tenants or occupants of the Building or Project, or violate any
restrictions or exclusive uses set forth in any other tenants’ leases of which
Tenant has actual notice; or (b) injure, annoy or interfere with the business of
any other tenants or occupants of the Project or any of their invitees;
(c) cause, maintain, or permit any nuisance in, or about the Premises; or
(d) commit or suffer to be committed any waste in or upon the Premises, the
Building or the Project. The foregoing provisions shall be uniformly applicable
to other tenants of the Project.

6.2 Compliance with Law. Tenant has been provided an opportunity to inspect the
Premises, the Building and the Project to a degree sufficient to determine
whether or not the same, in their condition as of the date hereof, violate any
applicable Law. Tenant further acknowledges and agrees that, except as may
otherwise be specifically provided in this Lease, Landlord has made no
representation or warranty as to whether the Premises, the Building or the
Project conforms to the requirements of Law. After completion of Landlord Work
in accordance with this Lease, Tenant shall be responsible for compliance of the
Premises with applicable Law and shall bear all costs necessary to maintain the
Premises in compliance with Law, except for Landlord’s obligations under this
Lease. Tenant shall also be responsible for the cost of any alterations to other
portions of the Building or the Project necessitated by any alterations to the
Premises by Tenant or any change in use of the Premises by Tenant after
completion of the Landlord Work. Tenant shall not use or occupy the Premises in
violation of any Law or the certificate of occupancy issued for the Building or
the Project and shall, upon notice from Landlord, immediately discontinue any
use of the Premises that is declared by any governmental authority having
jurisdiction to be a violation of Law or the certificate of occupancy. A
judgment of any court of competent jurisdiction or the admission by Tenant in
any action or proceeding against Tenant that Tenant has violated any such Laws
in the use of the Premises shall be deemed to be a conclusive determination of
that fact as between Landlord and Tenant. Should any obligation be imposed by
Law, then Tenant agrees, at its sole cost and expense, to comply promptly with
such obligations to the extent the same relate to the Premises or Tenant’s use
of the Premises, the Building or the Project unless such obligation is that of
the Landlord under this Lease.

6.3 Effect on Landlord’s Insurance. Tenant shall not do or permit to be done
anything that will invalidate or increase the cost of any property coverage, or
other insurance policy covering the Building, the Project or any property
located therein. Tenant shall promptly, upon demand, reimburse Landlord for any
additional premium charged for such policy by reason of Tenant’s failure to
comply with the provisions of this Section.

6.4 Transportation Management. Tenant shall comply with all present or future
programs intended to reasonably manage parking, transportation or traffic in and
around the Building, and in connection therewith, Tenant shall take responsible
action for the transportation planning and management of all employees located
at the Premises by working directly with Landlord, any governmental
transportation management organization or any other transportation-related
committees or entities. Such programs may include, without limitation:
(a) restrictions on the number of peak-hour vehicle trips generated by Tenant;
(b)increased vehicle occupancy; (c) implementation of an in-house ridesharing
program and an employee transportation coordinator; (d) working with employees
and any Building or area-wide ridesharing program manager; (e) instituting
employer-sponsored incentives (financial or in-kind) to encourage employees to
rideshare; and (f) utilizing flexible work shifts for employees. Unless required
by law, Tenant shall not be required to participate in such programs if the same
would materially interfere with the operation of Tenant’s business, or would
result in a material expense to Tenant.

6.5 Use of Common Areas. Use of all Common Areas by any Tenant Related Parties
shall be subject to such rules and regulations as may from time to time be
reasonably made by Landlord for the safety, comfort and convenience of the
owners, occupants, tenants and invitees of the Building. The Common Areas shall
at all times be subject to the Rules and Regulations.


ARTICLE 7


HAZARDOUS MATERIALS

7.1 Indemnity. Tenant shall indemnify, defend and hold harmless all Landlord
Related Parties from and against all claims, suits, demands, response costs,
contribution costs, liabilities, losses, or damages (including, without
limitation, reasonable attorneys’ fees), directly or indirectly arising out of
the existence, use generation, migration, storage, transportation, release,
threatened release, or disposal of Hazardous Materials in, on, or under the
Premises, the Building or the Project or in the groundwater under the Project
and the migration or transportation of Hazardous Materials to or from the
Premises, the Building or the Project or the groundwater underlying the Project,
to the extent that any of the foregoing is caused by any Tenant Related Parties.
This indemnity extends to the costs incurred by any Landlord Related Party to
repair, clean-up, dispose of, or remove such Hazardous Materials in order to
comply with the Environmental Laws; provided that if Tenant is not otherwise in
Default, Landlord shall give Tenant not less than thirty (30) days’ advance
notice of Landlord’s intention to incur such costs.

7.2 Restriction on Hazardous Materials. Tenant shall not permit any Tenant
Related Parties to use, generate, manufacture, store, transport, release,
threaten release, or dispose of Hazardous Materials except for nominal amounts
used in compliance with all applicable Law (“Nominal Amounts”), in, on, or about
the Premises, the Building or the Project or transport Hazardous Materials from
the Premises, the Building or the Project unless Tenant shall have received
Landlord’s prior consent therefor, which Landlord may revoke at any time, and
shall not cause or permit the release or disposal of Hazardous Materials from
the Premises, the Building or the Project except in compliance with applicable
Environmental Laws. Tenant shall promptly deliver notice to Landlord if Tenant
obtains knowledge sufficient to infer that Hazardous Materials are located on
the Premises, the Building or the Project that are not in compliance with
applicable Environmental Laws or if any third party, including without
limitation, any governmental agency, claims a significant disposal of Hazardous
Materials occurred on the Premises, the Building or the Project or is being or
has been released from the Premises, the Building or the Project.

7.3 Investigation of Contamination. Upon reasonable written request of Landlord,
based on bona fide evidence of a possible violation of the Premises for which
Tenant is responsible, or if Tenant locates Hazardous Materials on the Premises
in excess of Nominal Amounts, Tenant, through its appropriately qualified and
licensed professional engineers, and at Tenant’s cost, shall thoroughly
investigate suspected Hazardous Materials contamination of the Premises, the
Building or the Project that would arguably come within the scope of Tenant’s
indemnification and hold harmless obligations as set forth above. Tenant, using
duly licensed and insured contractors approved by Landlord, shall promptly
commence and diligently complete the removal, repair, clean-up, and
detoxification of any Hazardous Materials from the Premises, the Building and
the Project as may be required by applicable Environmental Laws that comes
within the scope of Tenant’s indemnification and hold harmless obligations as
set forth above.

7.4 Landlord Consent. If during the Term of this Lease, Tenant contemplates
utilizing Hazardous Materials (or subleasing or assigning this Lease to a
subtenant or assignee who utilizes Hazardous Materials) in excess of Nominal
Amounts, Tenant shall obtain the prior written consent of Landlord. As a
condition of granting such consent, Landlord may require, among other things,
that (a) such substances be of the type customarily used in offices and be used
and maintained only in such quantities as are reasonably necessary for the
Permitted Use and in strict accordance with applicable Environmental Laws and
manufacturer instructions therefor; (b) such substances shall not be disposed
of, released or discharged on the Project and shall be transported to and from
the Premises in compliance with all applicable Environmental Laws and as
Landlord shall reasonably require; (c) any remaining such substances shall be
completely, properly and lawfully removed from the Premises, the Building and
the Project upon expiration or earlier termination of this Lease; (d) such use
shall not constitute a nuisance, danger or health risk to or disrupt the
business of any other occupant of the Building or the Project; and (e) if
reasonably required by Landlord based on Tenant’s anticipated use, Tenant carry
environmental insurance acceptable to Landlord, meeting the requirements of
Sections 18.2 and 18.3, and naming Landlord as an additional insured. If any
applicable Environmental Law or other ordinance or Landlord’s trash removal
contractor requires that any such substances be disposed of separately from
ordinary trash, Tenant shall make arrangements, at Tenant’s expense, for such
disposal directly with a qualified and licensed disposal company at a lawful
disposal site and shall ensure that such disposal occurs frequently enough to
prevent unnecessary storage of such substances on the Premises. At such times as
Landlord may reasonably request, but not more than semi-annually, Tenant shall
provide Landlord with a written list identifying any Hazardous Materials then
used, stored or maintained upon the Premises, the use and approximate quantity
of each such material, a copy of any Material Safety Data Sheet (“MSDS”) issued
by the manufacturer thereof, written information concerning the removal,
transportation, and disposal of the same, and such other information as Landlord
may reasonably require or as may be required by Environmental Laws. Landlord, at
its option, and at Tenant’s expense, after notice to Tenant of bona fide issue
and Tenant’s opportunity to respond, may cause an engineer selected by Landlord,
to review (1) Tenant’s operations including, without limitation, materials used,
generated, stored, disposed, and manufactured in Tenant’s business; and
(2) Tenant’s compliance with terms of this Section. Tenant shall provide the
engineer with such information reasonably requested by the engineer to complete
the review. The first such review may occur prior to or shortly following the
commencement of the Term of this Lease. Thereafter, such review shall not occur
more frequently than once each year unless cause exists for some other review
schedule. If any such review does not establish any violation by Tenant, and
provided such review was not requested because Tenant locates Hazardous
Materials on the Premises in excess of Nominal Amounts, Landlord shall, on
demand, reimburse Tenant for the reasonable costs of such review.

7.5 Landlord Warranty. Landlord warrants that, to its actual knowledge as of the
date of this Lease, there are no Hazardous Materials located on the Premises in
violation of applicable Law.


ARTICLE 8


SERVICES AND UTILITIES

8.1 Utilities. Tenant shall obtain and pay for all water, gas, electricity,
heat, telephone, sewer, sprinkler charges and other utilities and services used
at the Premises (“Utilities”), together with all taxes, penalties, surcharges,
and maintenance charges pertaining thereto. Landlord warrants that, as of the
Commencement Date, the utilities currently serving the Premises will be in
working order.

8.2 Furnishing of Building Services. Provided that Tenant is not in Default,
Landlord agrees to furnish the Building Services as set forth on Exhibit F.

8.3 Interruption in Services. Unless caused by the negligence or willful
misconduct of Landlord, Landlord shall not be in default hereunder nor be liable
for any damages directly or indirectly resulting from, nor shall the Rent be
abated, for any interruption of or diminution in the quality or quantity of
Utilities or Building Services, when the same is occasioned, in whole or in
part, by (a) repairs, replacements, or improvements; (b) by any strike, lockout
or other labor trouble; (c) by inability to secure or limitation, curtailment,
or rationing of, or restrictions on, use of electricity, gas, water, or other
form of energy serving the Premises, the Building or the Project; (d) by any
accident or casualty; (e) by act or Default by Tenant or other parties; or
(f) by any other cause beyond Landlord’s reasonable control. Landlord shall not
be liable under any circumstances for a loss of or injury to property or
business, however occurring, through or in connection with or incidental to
failure of Utilities or failure to furnish any Building Services. No failure,
delay or diminution in Utilities or Building Services shall ever be deemed to
constitute an eviction or disturbance of Tenant’s use and possession of the
Premises or relieve Tenant from paying Rent or performing any of its obligations
under this Lease, except for a failure of Landlord to supply Building Services
as a result of Landlord’s negligence or willful misconduct that materially
interferes with the operation of Tenant’s business, and which would not be
covered under a standard business interruption insurance policy. Furthermore,
Landlord shall not be liable under any circumstances for loss of, or injury to,
property or for injury to, or interference with, Tenant’s business, including,
without limitation, loss of profits, however occurring, through or in connection
with or incidental to a failure of Utilities or failure to furnish Building
Services.

8.4 Safety and Security Devices, Services, and Programs. The parties acknowledge
that safety and security devices, services, and programs provided by Landlord,
if any, while intended to deter crime and ensure safety, may not in given
instances prevent theft or other criminal acts or ensure safety of persons or
property. The risk that any safety or security device, service, or program may
not be effective, or may malfunction, or be circumvented by a criminal, is
assumed by Tenant with respect to Tenant’s property and interests; and Tenant
shall obtain insurance coverage to the extent Tenant desires protection against
such criminal acts and other losses. Tenant agrees to cooperate in any
reasonable safety or security program developed by Landlord or required by Law.

8.5 Government Energy or Utility Controls. In the event of imposition of any
government controls, rules, regulations, or restrictions on the use or
consumption of energy or other utilities during the Term, both Landlord and
Tenant shall be bound thereby. In the event of a difference in interpretation by
Landlord and Tenant of any such controls, Landlord’s interpretation shall
prevail (provided the same is reasonable and consistent for all tenants of the
Project that are affected by such controls), and Landlord shall have the right
to enforce compliance therewith, including, without limitation, the right of
entry into the Premises to effect compliance.

8.6 Telecommunications. Tenant and Tenant’s telecommunications companies,
including but not limited to local exchange telecommunications companies and
alternative access vendor services companies (“Telecommunications Companies”),
shall have no right of access to or within the Project for the installation and
operation of Tenant’s Telecommunications System without Landlord’s prior
consent, which shall not be unreasonably withheld or delayed. All work with
respect to Tenant’s Telecommunications System shall be subject to the terms of
this Lease governing alterations and improvements by Tenant.


ARTICLE 9


CONDITION OF THE PREMISES

Prior to the Possession Date, Landlord shall perform the Landlord Work, as
described in Exhibit E-1. Except as expressly provided in Exhibit E-1, Tenant
acknowledges that Tenant is leasing the Premises on an “as is, where is” basis.
Tenant’s taking possession of the Premises shall be deemed conclusive evidence
that, as of the date of taking possession, the Premises were in good order and
satisfactory condition, except for reasonable Punchlist Items delivered in
accordance with Exhibit E-1. Tenant acknowledges and agrees that Landlord has
made no representation or warranty as to whether the Premises, the Building or
the Project conforms to the requirements of Law except that Landlord shall
furnish a certificate of occupancy for the Landlord Work. No promise of Landlord
to alter, remodel, repair, or improve the Premises, the Building or the Project,
and no representation, express or implied, respecting any matter or thing
relating to the Premises, the Building, the Project or this Lease (including,
without limitation, the condition thereof) have been made to Tenant by Landlord
or its broker or sales agent, other than as may be expressly contained in this
Lease. Promptly following the Possession Date, Tenant shall perform Tenant’s
Work to the Premises, if any, as described in Exhibit E-1.


ARTICLE 10


REPAIRS AND MAINTENANCE.

10.1 Landlord’s Obligations. This Lease is intended to be a net lease;
accordingly, Landlord’s maintenance obligations are limited to the repair and
maintenance of (a) the Building Structure; and (b) Common Areas (including the
sprinkler system and the utility lines to the exterior of the Premises),
provided items under this subsection (b) shall be included in Operating Costs.
The Building Structure does not include windows, glass or plate glass, doors,
special fronts, or office entries, mechanical systems, fire prevention systems,
electrical systems, or plumbing systems, all of which shall be maintained by
Tenant. In the event Tenant Defaults in performing such obligations, Landlord
reserves the right to contract for maintenance of such systems on behalf of
Tenant and to bill Tenant directly for the reasonable cost of such maintenance.
Tenant shall give Landlord prompt notice of any damage or condition that
Landlord is obligated to repair.

10.2 Tenant’s Obligations. Tenant, at Tenant’s sole expense, shall maintain,
repair and replace all portions of the Premises that are not Landlord’s
responsibility under the preceding Section in good order, condition, and repair,
including without limitation, the following: (a) all HVAC, plumbing, electrical,
sewerage and mechanical systems serving only the Premises; (b) all fixtures,
interior walls, floors, carpets, draperies, window coverings, and ceilings;
(c) all windows, doors, entrances, and plate glass; and (d) any fire detection
or extinguisher equipment within the Premises that Landlord does not maintain.
Tenant shall also maintain the lighting in the Premises (including replacement
of bulbs and batteries). Tenant shall conduct quarterly tests on emergency
lighting and provide Landlord a copy of each such test. Bulbs, ballasts and
light fixtures shall be replaced whenever they fail. All bulbs, batteries,
ballasts and fixtures of the lighting systems must be in working order upon
lease termination. Tenant’s obligations shall include all necessary repairs and
replacements, ordinary as well as extraordinary, foreseen as well as unforeseen.
All such repairs and replacements shall be of the quality received at the
Commencement Date and shall be sufficient for the proper maintenance and
operation of the Premises. Tenant shall keep and maintain the Premises safe,
secure and clean, specifically including, but not by way of limitation, removal
of waste and refuse matter. Tenant shall not permit anything to be done upon the
Premises (and shall perform all maintenance and repairs thereto so as not) to
invalidate, in whole or in part any warranties, or prevent the procurement of
any insurance policies that may, at any time, be required under the provisions
of this Lease. Tenant shall not obstruct or permit the obstruction of any
parking area, adjoining street or sidewalk and Landlord shall uniformly require
all tenants in the Project to comply with this provision. In the event that
Tenant shall replace one or more elements of the HVAC system costing $5,000.00
or more per element (the “Replaced Elements”), during the final two (2) years of
the then current Term, and the Lease is not extended or renewed, Landlord shall
pay to Tenant at the expiration of this Lease the unamortized cost of the
Replaced Elements based on a five (5) year amortization (the “Unamortized
Cost”). Landlord’s prior approval shall be required for any Required Element for
which Landlord may be obligated to pay the Unamortized Cost.

10.3 Additional Maintenance Obligations. Without limiting the generality of the
foregoing, Tenant agrees as follows:

10.3.1 Tenant shall enter into a maintenance contract or contracts, in form and
substance and with a firm reasonably satisfactory to Landlord and with
Landlord’s prior consent, for the maintenance and regular repair of the
mechanical systems, including but not limited to the heating, ventilating and
air conditioning systems, including exhaust fans. Said maintenance contract
shall provide, at a minimum, for quarterly inspections and services. If Tenant
Defaults in maintaining such contracts, Landlord, at its election, may enter
into such contract and charge Tenant for the reasonable cost thereof.

10.3.2 Tenant shall keep and maintain written reports of the maintenance and
repair to the mechanical systems, and the fire sprinkler system and forward
copies of each inspection report to Landlord within ten (10) days of each
inspection. Tenant shall also provide information and backup for major repairs
to any building systems, including any warranties on the work, that occurred at
any time during the Term. All such information to be furnished upon Lease
expiration or, if earlier, upon written request by Landlord to Tenant.

10.3.3 Tenant shall maintain the lighting in the Premises (including replacement
of bulbs and batteries). Bulbs, ballasts and light fixtures shall be replaced
whenever they fail. All bulbs, batteries, ballasts and fixtures of the lighting
systems must be in working order upon lease termination.

10.3.4 Tenant shall maintain roll-up doors in good condition equivalent to the
condition at the Commencement Date, including but not limited to repair of major
dents and replacement of missing rollers and step plates.

10.3.5 Cobweb removal will take place on a continual basis. Roof insulation will
be taped and/or reattached between the joists when necessary.

10.3.6 Tenant will lubricate all dock levelers, adjust springs and remove debris
from pits at least semi-annually. Side seals will be replaced if damaged.

10.3.7 Tenant will reseal the internal concrete floors in the event the seal
coating/concrete hardener becomes defective after Commencement Date due to the
acts of Tenant. Tenant shall indemnify, defend (with counsel approved by
Landlord) and hold Landlord harmless from cost of repair incurred by Landlord
that may result from the condition of the concrete interior/exterior walls or
floors and any cracks therein or requirement of replacement or repair thereof
made or caused by Tenant or any Tenant Related Parties, to the extent same is
not covered by the warranty or guaranty of a contractor or subcontractor or to
the extent Landlord is unable to recover under any such guaranty or warranty and
such repair or replacement is the obligation of Tenant under this Lease.

10.4 Damage by Tenant. Except for ordinary wear and tear, casualty or
condemnation, Tenant shall promptly reimburse Landlord for any costs that
Landlord may incur in making repairs and alterations in and to the Premises, the
Building, the Building Structure, the Project or facilities, systems or
equipment of the Project, where the need for such repairs or alterations is
caused by any of the following: (a) Tenant’s use or occupancy of the Premises in
a fashion that contravenes any provision of this Lease; (b) the installation,
removal, use, or operation of Tenant’s Property; (c) the moving of Tenant’s
Property into or out of the Building; or (d) any tortious act, omission, misuse,
or negligence of any Tenant Related Parties.

10.5 Load and Equipment Limits. Tenant shall not without Landlord’s consent
place a load upon the Premises that exceeds the load per square foot, that the
structural portions of the Premises were designed to carry, as determined by
Landlord or Landlord’s structural engineer. Upon demand Tenant shall pay the
cost of any such determination for items other than the equipment, library,
files, and furniture originally approved by Landlord or by Landlord’s structural
engineer.


ARTICLE 11


ALTERATIONS AND ADDITIONS

11.1 Tenant’s Alterations. Tenant shall not make any additions, alterations, or
improvements to the Premises without the prior consent of Landlord, which
consent shall be requested by Tenant at least thirty (30) days prior to the
commencement of any work. Landlord’s consent may be conditioned, among other
things, on Tenant’s removing any such additions, alterations, or improvements at
the Expiration Date and restoring the Premises to the same condition as on the
Possession Date. All additions, alterations, and improvements shall be (a) made
in a good and workmanlike manner using only good grades of materials;
(b) performed by properly qualified and licensed personnel approved by Landlord;
(c) performed in such manner as not to obstruct access to the Building or the
Common Areas, and as not to obstruct the business of Landlord or other tenants
in the Building; and (d) diligently prosecuted to completion. Notwithstanding
the foregoing, Tenant shall have the right during the Term to make additions,
alterations, or improvements as Tenant may reasonably deem desirable or
necessary, following ten (10) days’ notice to Landlord, but without Landlord’s
consent, provided that such work is not a Material Alteration.

11.2 Payment and Indemnification. Tenant shall pay the costs of any work done on
the Premises by or on behalf of Tenant and shall keep the Premises, the
Building, and the Project free and clear of liens of any kind. Tenant shall
indemnify, defend against, and keep Landlord free and harmless from all claims,
demands, liability, loss, damage, costs, reasonable attorneys’ fees, and any
other expense incurred on account of claims by any person performing work or
furnishing materials or supplies for Tenant or any person claiming under Tenant,
including but not limited to resolution of any jurisdictional or other labor
disputes.

11.3 Notices and Liens. Tenant agrees not to suffer or permit any lien of any
mechanic or materialman to be placed or filed against the Premises, the Building
or the Project. In case any such lien shall be filed, Tenant shall satisfy and
release such lien of record within twenty (20) days or bond against such lien in
accordance with applicable Tennessee law (or such shorter period as may be
required by any Mortgagee) after the earlier to occur of (a) receipt of notice
thereof from Landlord; or (b) Tenant’s actual knowledge or notice of such lien
filing. If Tenant shall fail to have such lien satisfied and released of record
or bonded as provided herein, Landlord may, on behalf of Tenant, without being
responsible for making any investigation as to the validity of such lien and
without limiting or affecting any other remedies Landlord may have, pay the same
and Tenant shall reimburse Landlord on demand for such amount together with any
other reasonable costs of Landlord, including, without limitation, reasonable
attorneys’ fees. Notwithstanding the foregoing, Tenant shall have the right to
contest any such lien claim diligently and in good faith, and during such
contest shall not be obligated to pay such lien claim, provided that Tenant is
not in material breach of any of its obligations under this Lease and provided,
Tenant, at its sole cost and expense, transfers the lien from the Property to a
bond, thereby freeing the Property from any claim of lien. All materialmen,
contractors, artisans, mechanics, laborers and any other person now or
thereafter furnishing any labor, services, materials, supplies or equipment to
Tenant with respect to Premises or any portion thereof, are hereby charged with
notice that they must look exclusively to Tenant to obtain payment for the same.
Notice is hereby given that Landlord shall not be liable for any labor,
services, materials, supplies, skill, machinery, fixtures or equipment furnished
to or to be furnished to Tenant upon credit and that no mechanic’s lien or any
other lien for any such labor, services, materials, supplies, machinery,
fixtures or equipment shall attach to or effect the state or interest of
Landlord in and to the Premises or the Project, or any portion thereof. Before
the actual commencement of any work for which a claim or lien may be filed in
excess of $5,000.00, Tenant shall give Landlord notice of the intended
commencement date a sufficient time before that date to enable Landlord to post
notices of nonresponsibility or any other notices that Landlord deems necessary
for the protection of Landlord’s interest in the Premises, Building or the
Project, and Landlord shall have the right to enter the Premises and post such
notices at any reasonable time.

11.4 Construction Requirements. Any work performed at the Building or on the
Premises by Tenant or Tenant’s contractor in connection with improvements shall
be subject to the General Conditions set forth in Exhibit E.


ARTICLE 12


CERTAIN RIGHTS RESERVED BY LANDLORD

Landlord reserves the following rights, exercisable without liability to Tenant
for (a) damage or injury to property, person, or business; (b) causing an actual
or constructive eviction from the Premises; or (c) disturbing Tenant’s use,
possession, or beneficial and quiet enjoyment of the Premises:

12.1 Name. To change the name or street address of the Building or the Project
after reasonable notice to Tenant.

12.2 Signage. To install and maintain signs on the exterior of the Building and
the Project. Landlord agrees that it will not allow advertising on the Building
for parties other than tenants of the Project and signs related to the
management and leasing of the Project.

12.3 Keys. To have passkeys to the Premises and all doors within the Premises,
excluding Tenant’s vaults and safes. Landlord agrees to waive the requirement of
pass-keys as long as Tenant staffs the Premises with on-site personnel 24 hours
per day, 7 days per week, such that a person will be available at all times to
provide access to the Premises.

12.4 Inspection and Entry. Landlord may, during Tenant’s regular business hours,
accompanied by a Tenant representative, if available, enter the Premises on
reasonable prior notice to Tenant (except in the event of an emergency, in which
case no notice shall be required) (a) to inspect the Premises; (b) to show the
Premises to any prospective purchaser or Mortgagee of the Project, or to others
having an interest in the Project or Landlord; (c) during the last six (6)
months of the Term, to show the Premises to prospective tenants; and (d) to make
inspections, repairs, alterations, additions, or improvements to the Premises or
the Building in accordance with the terms of this Lease; and (e) to take all
steps as may be necessary or desirable for the safety, protection, maintenance,
or preservation of the Premises or the Building or Landlord’s interest therein,
or as may be necessary or desirable for the operation or improvement of the
Building or in order to comply with Laws.

12.5 Renovations. Landlord may during the Term renovate, improve, alter, or
modify (collectively, the “Renovations”) the Building, the Premises, or the
Project, including without limitation Common Areas, roof, and structural
portions of the Building. Renovations may include, without limitation, modifying
the Common Areas and tenant spaces to comply with applicable Laws, including,
without limitation, regulations relating to the physically disabled, seismic
conditions, and building safety and security. In connection with such
Renovations, Landlord may, among other things, erect scaffolding or other
necessary structures in the Building, limit or eliminate access to portions of
the Building or Project, including, without limitation, portions of the Common
Areas, or perform work in the Building that may create noise, dust or leave
debris. Tenant hereby agrees that such Renovations and Landlord’s actions in
connection with such Renovations shall in no way constitute a constructive
eviction of Tenant nor entitle Tenant to any abatement of Rent. Landlord shall
have no responsibility or for any reason be liable to Tenant for any direct or
indirect injury to or interference with Tenant’s business arising from the
Renovations, nor shall Tenant be entitled to any compensation or damages from
Landlord for inconvenience, annoyance or loss of the use of any part of the
Premises or of Tenant’s Property resulting from the Renovations.

12.6 Common Areas. Landlord shall have the right to eliminate or change the
size, location and arrangement of the Common Areas; to enter into, modify and
terminate easements and other agreements pertaining to the use and maintenance
of the Common Areas; to close all or any portion of the Common Areas as may be
necessary to prevent a dedication thereof or the accrual of any rights to any
person or to the public therein; to close temporarily any or all portions of the
Common Areas; and to do and perform such other acts in and to the Common Areas
as Landlord shall determine to be advisable for the convenience and use thereof
by owners, occupants, tenants and invitees of the Building.

In the exercise of the foregoing rights, Landlord shall (except in an emergency)
take reasonable steps to minimize any interference with Tenant’s business and to
preserve access and parking available for the Premises.


ARTICLE 13


RULES AND REGULATIONS

Tenant shall comply with (and cause all Tenant Related Parties to comply with)
the reasonable Rules and Regulations. Landlord shall not be responsible for any
violation of the Rules and Regulations by other tenants or occupants of the
Building or Project. All Rules and Regulations, whether now existing or
hereafter adopted by Landlord, shall be non-discriminatory in nature. The Rules
and Regulations shall be uniformly applicable as to all tenants in the Project.


ARTICLE 14


TRANSFERS

Except as provided in this Article, Tenant shall not, without the prior consent
of Landlord, make any Transfer.

14.1 Notice. Tenant shall notify Landlord of any proposed Transfer (a “Transfer
Notice”). The date of the proposed Transfer must be not less than
forty-five (45) days or more than one hundred eighty (180) days after the date
of the Transfer Notice. The Transfer Notice shall include (a) the proposed
effective date of the Transfer; (b) a description of the portion of the Premises
to be transferred (the “Subject Space”); (c) all of the terms of the proposed
Transfer and the consideration therefor, including, without limitation, a
calculation of the Transfer Premium (as defined below); (d) the name and address
of the Transferee; (e) current financial statements of the Transferee certified
by an officer, partner or owner thereof; (f) any other information that will
enable Landlord to determine the financial responsibility, character, and
reputation of the Transferee and the nature of such Transferee’s business; and
(g) the proposed use of the Subject Space. Landlord shall respond to any
properly delivered Transfer Notice within thirty (30) days.

14.2 Fees. Whether or not Landlord shall grant consent, Tenant shall pay
Landlord’s reasonable review and processing fees, as well as any reasonable
legal fees incurred by Landlord, within thirty (30) days after written request
by Landlord.

14.3 Consent. Landlord shall not unreasonably withhold or delay its consent to
any proposed Transfer. It shall be reasonable under this Lease and under any
applicable Law for Landlord to withhold consent to any proposed Transfer where
one or more of the following apply, without limitation as to other reasonable
grounds for withholding consent:

14.3.1 The Transferee is of a character or reputation or engaged in a business
that is not consistent with the quality of the Building.

14.3.2 The Transferee intends to use the Subject Space for purposes that are not
permitted under this Lease.

14.3.3 The Transferee is either a governmental agency or instrumentality
thereof.

14.3.4 The Transfer will result in more than a reasonable and safe number of
occupants within the Subject Space.

14.3.5 The Transferee is not a party of reasonable financial worth or financial
stability in light of the responsibilities involved under the Lease on the date
consent is requested, as determined by Landlord.

14.3.6 The Transfer would cause a violation of another lease or any agreement to
which Landlord is a party, or would give an occupant of the Building a right to
cancel its lease.

14.3.7 Either the Transferee or an Affiliate of the Transferee (a) occupies
space in the Building at the time of the request for consent; (b) is negotiating
with Landlord to lease space in the Building at such time; or (c) has negotiated
with Landlord during the twelve (12)-month period immediately preceding the
Transfer Notice.

14.4 Completion of Transfer. If Landlord consents to any Transfer (and does not
exercise any recapture rights Landlord may have under this Lease), Tenant may
within six (6) months after Landlord’s consent, enter into the approved
Transfer, upon substantially the same terms and conditions as are set forth in
the Transfer Notice. If there are any material changes in the terms and
conditions from those specified in the Transfer Notice (a) such that Landlord
would initially have been entitled to refuse its consent to such Transfer; or
(b) that would cause the proposed Transfer to be more favorable to the
Transferee than the terms set forth in the Transfer Notice, Tenant shall again
submit the Transfer to Landlord for its approval and other action under this
Article (including, without limitation, exercise any of recapture rights
Landlord may have under this Lease).

14.5 Transfer Premium. If Landlord consents to a Transfer, Tenant shall pay to
Landlord fifty percent (50%) of any Transfer Premium received by Tenant.
“Transfer Premium” shall mean (a) all rent, additional rent or other
consideration payable by such Transferee in excess of the Rent payable by Tenant
under this Lease on a per rentable square foot basis; (b) all key money and
bonus money paid by Transferee; and (c) any payment in excess of fair market
value for services rendered by Tenant to Transferee. The “Transfer Premium”
shall (i) be reduced by all out-of-pocket expenses incurred by Tenant in
connection with the Transfer, such as brokerage commissions and reasonable
attorneys’ fees; and (ii) shall not include any compensation for the fair market
value of Tenant’s Property nor reasonable compensation for the sale of Tenant’s
business that is not attributable to the value of Tenant’s leasehold interest
hereunder. Tenant shall pay the Transfer Premium to Landlord within five (5)
days following receipt by Tenant. Tenant shall furnish upon Landlord’s request a
complete statement, certified by an independent certified public accountant, or
Tenant’s chief financial officer, setting forth in detail the computation of any
Transfer Premium. Within one (1) year following the date of the Transfer,
Landlord shall have the right at all reasonable times to audit the books,
records and papers of Tenant relating to any Transfer as necessary to confirm
the calculation of the Transfer Premium. If the Transfer Premium shall be found
understated, Tenant shall, within thirty (30) days after demand, pay the
deficiency, together with interest thereon at the Interest Rate and Landlord’s
costs of such audit. If the Transfer Premium has been understated by more than
ten percent (10%), Landlord shall have the right to cancel this Lease upon
thirty (30) days’ notice to Tenant and Tenant shall indemnify Landlord from and
against any and all liability associated with such termination, including but
not limited to any claims by the Transferee.

14.6 Recapture. Notwithstanding anything to the contrary contained in this
Article, Landlord shall have the option, by giving notice to Tenant within
twenty (20) days after receipt of any Transfer Notice, to recapture the Subject
Space. Such recapture notice shall cancel and terminate this Lease with respect
to the Subject Space as of the effective date of the proposed Transfer. In the
event of a recapture by Landlord, if this Lease shall be canceled with respect
to less than the entire Premises, the Rent reserved herein shall be prorated on
the basis of the Rentable Area retained by Tenant in proportion to the Rentable
Area of the Premises, and this Lease as so amended shall continue thereafter in
full force and effect. Upon request of either party, the parties shall execute
written confirmation of the foregoing.

14.7 Effect of Transfer. If Landlord consents to a Transfer, (a) no terms or
conditions of this Lease shall be deemed to have been waived or modified;
(b) such consent shall not be deemed consent to any further Transfer; (c) no
Transfer shall be valid, and no Transferee shall take possession of the
Premises, until an executed counterpart of all documentation pertaining to the
Transfer has been delivered to Landlord; and (d) no Transfer shall relieve
Tenant or any Guarantor from primary liability under this Lease. The acceptance
of Rent by Landlord from any party shall not be deemed to be a waiver of
Landlord of any provision hereof. In the event of Default by a Transferee in the
performance of any of the terms hereof, Landlord may proceed directly against
Tenant without the necessity of exhausting remedies against such Transferee.
Landlord may consent to subsequent assignments of the Lease or sublettings or
amendments or modifications to the Lease by Transferees without notifying
Tenant, and without obtaining its consent thereto, and any such actions shall
not relieve Tenant of liability under this Lease.

14.8 Tenant Remedy for Landlord Refusal to Consent. Notwithstanding any
provision of this Lease or any applicable Laws to the contrary, Landlord and
Tenant hereby expressly agree that if a court of competent jurisdiction
determines that Landlord unreasonably withheld consent to a proposed Transfer,
then Tenant’s sole and exclusive remedy for such breach by Landlord shall be
limited to termination of this Lease as of the date of such court determination.
Tenant hereby expressly waives the right to recover monetary damages of any kind
whatsoever and attorney’s fees incurred on account of any such breach.


ARTICLE 15


DESTRUCTION OR DAMAGE

15.1 Landlord Termination Rights. If the Premises or the portion of the Building
or the Project necessary for Tenant’s occupancy is damaged by fire, earthquake,
terrorism, act of war, act of God, the elements or other casualty, then Landlord
may terminate this Lease upon notice given to Tenant within sixty (60) days
after the date of such casualty, effective as of the date of the casualty if
(a) in Landlord’s opinion, repairs necessary for Tenant’s occupancy cannot be
completed within ninety (90) days; (b) any other portion of the Building or the
Project is damaged to the extent that, in Landlord’s opinion, repair thereof
cannot be completed within ninety (90) days; (c) the Premises or the portion of
the Building or the Project necessary for Tenant’s occupancy is damaged during
the final twelve (12) months of the Term, unless Tenant shall exercise its next
available renewal option (if any) within ten (10) days following receipt of
Landlord’s termination notice, or unless both parties agree on an extension of
this Lease within such ten (10) day period; (d) the insurance proceeds available
to Landlord are not sufficient to complete repair or restoration; (e) Landlord’s
lender does not elect to make insurance proceeds available to Landlord for
repair and restoration; or (f) Tenant has vacated the Premises or is in Default
under this Lease.

15.2 Repairs. If this Lease is not terminated as provided above, it shall
continue in full force and effect, and Landlord shall promptly and diligently,
subject to reasonable delays for insurance adjustment, and subject to all other
terms of this Article, restore the Premises to the condition as of completion of
the Landlord Work, the Common Areas and the portions of the Project serving the
Premises. Such restoration shall be to substantially the same condition of such
items as prior to the casualty, except for modifications (a) required by Law;
(b) required by the holder of a mortgage on the Building, or the lessor of a
ground or underlying lease with respect to the Property; or (c) to the Common
Areas reasonably deemed desirable by Landlord, and which are consistent with the
character of the Project. No such modifications shall materially impair access
to the Premises and any Common Areas serving the Premises or the functional use
of the Premises by Tenant. Tenant shall be responsible, at its sole cost and
expense, for the repair, restoration, and replacement of any leasehold
improvements installed by Tenant (unless Landlord has elected to insure the
same, in which case such repair shall be Landlord’s responsibility) and Tenant’s
Property. Landlord shall not be liable for any loss of business, inconvenience,
or annoyance arising from any repair or restoration of any portion of the
Premises, the Building, or the Project as a result of any damage from any
casualty; except, subject to Section 17.3, as a result of Landlord’s negligence
or willful misconduct in connection with such repair or restoration that
(i) materially interferes with the operation of Tenant’s business; and
(ii) would not be covered under a standard business interruption insurance
policy. Following Landlord’s repair of the Premises, Tenant shall repair and
restore any improvements installed by Tenant to substantially the same condition
as prior to the casualty, except for modifications required by Law. All work by
Tenant shall be subject to the conditions set forth in this Lease governing
alterations and additions.

15.3 Tenant’s Termination Rights. If Landlord does not elect to terminate this
Lease pursuant to Landlord’s termination right as provided above, and the
repairs cannot be completed within two hundred seventy (270) days after being
commenced (the “Repair Period”), Tenant may elect, no earlier than sixty (60)
days after the date of the casualty and not later than ninety (90) days after
the date of such casualty, to terminate this Lease by notice to Landlord,
effective as of the date specified in the notice, which date shall not be less
than thirty (30) days nor more than sixty(60) days after such notice. In
addition, in the event that the Premises or the Building is destroyed or damaged
to any substantial extent during the last twelve (12) months of the Term or any
renewal period, then Tenant shall have the option to terminate this Lease by
giving notice to Landlord within thirty (30) days after such casualty, in which
event this Lease shall cease and terminate as of the date of such notice. Tenant
shall also have the right to terminate this Lease if Landlord does not complete
repairs within the Repair Period by thirty (30) days’ notice to Landlord after
the expiration of the Repair Period; provided however, if Landlord completes
repair within such thirty (30) day period, such termination shall be nullified
and this Lease shall continue in full force and effect.

15.4 Apportionment of Rent. Upon any termination of this Lease pursuant to this
Article, Tenant shall pay the Rent, properly apportioned up to such date of
termination, and both parties hereto shall thereafter be freed and discharged of
all further obligations hereunder, except as provided for in provisions of this
Lease that by their terms survive the expiration or earlier termination of this
Lease.

15.5 Abatement. The Rent shall abate on an equitable basis to the extent
Tenant’s use of the Premises is impaired, commencing with the date of the
casualty and continuing until completion of the repairs required of Landlord;
provided that if the damage is due to the negligence or willful misconduct of
any Tenant Related Party, Rent shall only abate to the extent the same is
covered by rent loss insurance, if any, carried by Landlord.

15.6 Express Agreement. This Lease shall be considered an express agreement
governing any case of damage to or destruction of the Premises, the Building, or
the Project by fire or other casualty; and any present or future law that
purports to govern the rights of Landlord and Tenant in such circumstances in
the absence of express agreement shall have no application.


ARTICLE 16


EMINENT DOMAIN

16.1 Entire Premises. If the whole of the Building or the Premises is lawfully
taken by condemnation or in any other manner for any public or quasi-public
purpose, this Lease shall terminate as of the earlier of the date of the date
title vests or the date possession is given, and Rent shall be prorated to such
date.

16.2 Partial Condemnation. If less than the whole of the Building or the
Premises is so taken, this Lease shall be unaffected by such taking, except that
(a) Tenant shall have the right to terminate this Lease by notice to Landlord
given within ninety (90) days after the date of such taking if twenty-five
percent (25%) or more of the Premises is taken and the remaining area of the
Premises is not reasonably sufficient for Tenant to continue operation of its
business or any part of the Common Areas are taken and the remaining area of the
Common Areas is not reasonably sufficient in Tenant’s judgment for Tenant to
continue operation of its business; and (b) Landlord shall have the right to
terminate this Lease by notice to Tenant given within ninety (90) days after the
date of such taking. If either Landlord or Tenant so elects to terminate this
Lease, this Lease shall terminate on the thirtieth (30th) day after either such
notice. The Rent shall be prorated to the date of such termination. If this
Lease continues in force upon such partial taking, the Base Rent and Tenant’s
Proportionate Share shall be equitably adjusted according to the remaining
Rentable Area of the Premises and the Project.

16.3 Proceeds of Award. In the event of any taking, partial or whole, all of the
proceeds of any award, judgment, or settlement payable by the condemning
authority shall be the exclusive property of Landlord, whether awarded as
compensation for the damages to Landlord’s or Tenant’s interest in the Premises
and whether or not awarded as compensation for diminution in value of the
leasehold or to the fee of the Premises, and Tenant hereby assigns to Landlord
all of its right, title, and interest in any award, judgment, or settlement from
the condemning authority. Tenant, however, shall have the right, to the extent
that Landlord’s award is not reduced or prejudiced, to claim from the condemning
authority (but not from Landlord) such compensation as may be recoverable by
Tenant in its own right for (a) relocation expenses; (b) damage to Tenant’s
Property; and (c) the unamortized value of Tenant’s leasehold improvements.

16.4 Repairs. In the event of a partial taking of the Premises that does not
result in a termination of this Lease, Landlord shall restore the remaining
portion of the Premises as nearly as practicable to its condition prior to the
condemnation or taking. Tenant shall be responsible at its sole cost and expense
for the repair, restoration, and replacement of Tenant’s Property.


ARTICLE 17


INDEMNIFICATION, WAIVER, RELEASE AND LIMITATION OF LIABILITY

17.1 Tenant’s Indemnity. Except for any injury or damage to persons or property
on the Premises that is proximately caused by or results proximately from the
negligence or willful misconduct of Landlord, no Landlord Related Parties shall
be liable for, and Tenant will and does hereby indemnify, defend and hold
harmless the Landlord Related Parties against and from all liabilities,
obligations, suits, damages, penalties, claims, costs, charges and expenses,
including, without limitation, reasonable attorneys’ fees and other reasonable
professional fees (if and to the extent permitted by law), that may be imposed
upon, incurred by, or asserted against Landlord or any of the Landlord Related
Parties and arising, directly or indirectly, out of or in connection with
Tenant’s use, occupancy or maintenance of the Premises, the Building or the
Project, including, without limitation, any of the following: (a) any work or
thing done in, on or about the Premises, the Building or the Project or any part
thereof by any Tenant Related Party; (b) any injury or damage to any person or
property; (c) Tenant’s failure to perform or comply with any of the covenants,
agreements, terms or conditions contained in this Lease; and (d) any negligent
or otherwise tortious act or omission of any Tenant Related Party. At Landlord’s
request, Tenant shall, at Tenant’s expense and by counsel reasonably
satisfactory to Tenant selected by Landlord, defend Landlord in any action or
proceeding arising from any such claim or liability and shall indemnify Landlord
against all costs, reasonable attorneys’ fees, expert witness fees, and any
other expenses incurred in such action or proceeding.

17.2 Assumption of Risk. Tenant hereby assumes all risk of damage or injury to
any person or property in, on, or about the Premises from any cause other than
the negligence or willful misconduct of Landlord. Tenant, to the fullest extent
permitted by law and as a material part of the consideration to Landlord for
this Lease, hereby waives and releases all claims against any Landlord Related
Parties with respect to all matters for which Landlord has disclaimed liability
pursuant to the provisions of this Lease. Tenant agrees that no Landlord Related
Parties will be liable for any loss, injury, death, or damage to persons,
property, or Tenant’s business resulting from (a) theft; (b) act of God, public
enemy, injunction, riot, strike, insurrection, war, terrorism, court order,
requisition, order of governmental body or authority, fire, explosion or falling
objects; (c) any accident or occurrence in the Premises or any other portion of
the Building or the Project caused by the Premises or any other portion of the
Building or the Project becoming out of repair or by the obstruction, breakage
or defect in or failure of equipment, pipes, sprinklers, wiring, plumbing,
heating, ventilation and air-conditioning or lighting fixtures of the Building
or the Project or by broken glass or by the backing up of drains, or by gas,
water, steam, electricity or oil leaking, escaping or flowing into or out of the
Premises; (d) construction, repair or alteration of any other premises in the
Building or the Premises, unless due to the negligence or willful misconduct of
Landlord; (e) business interruption or loss of use of the Premises; (f) any
diminution or shutting off of light, air or view by any structure erected on the
Land or any land adjacent to the Project, even if Landlord is the adjacent land
owner; (g) mold or indoor air quality; (h) any acts or omissions of any other
tenant, occupant or visitor of the Building or the Project; or (i) any cause
beyond Landlord’s control. In no event shall Landlord be liable for indirect,
consequential, or punitive damages or for damages based on lost profits. None of
the foregoing shall be considered a constructive eviction of Tenant, nor shall
the same entitle Tenant to an abatement of Rent.

17.3 Waiver of Subrogation. Anything in this Lease to the contrary
notwithstanding, Landlord and Tenant each hereby waives any and all rights of
recovery, claim, action or cause of action against the other for any loss or
damage to any property of Landlord or Tenant, arising from any cause that
(a) would be insured against under the terms of any property insurance required
to be carried hereunder; or (b) is insured against under the terms of any
property insurance actually carried, regardless of whether the same is required
hereunder. The foregoing waiver shall apply regardless of the cause or origin of
such claim, including but not limited to the negligence of a party, or such
party’s agents, officers, employees or contractors. The foregoing waiver shall
not apply if it would have the effect, but only to the extent of such effect, of
invalidating any insurance coverage of Landlord or Tenant. The foregoing waiver
shall also apply to any deductible, as if the same were a part of the insurance
recovery.

17.4 Limitation of Landlord Liability. Neither Landlord nor any Landlord Related
Party shall have any personal liability with respect to any of the provisions of
the Lease, or the Premises beyond its interest in the Project. If Landlord is in
breach or default with respect to Landlord’s obligations under the Lease, Tenant
shall look solely to the equity interest of Landlord in the Building for the
satisfaction of Tenant’s remedies or judgments. No other real, personal, or
mixed property of any Landlord Related Parties, wherever situated, shall be
subject to levy to satisfy such judgment. Upon any Transfer of Landlord’s
interest in this Lease or in the Project, the transferring Landlord shall have
no liability or obligation for matters arising under this Lease from and after
the date of such Transfer.


ARTICLE 18


TENANT’S INSURANCE

18.1 Required Coverage. Tenant shall maintain the following coverages in the
following amounts.

18.1.1 Commercial General Liability Insurance (or its equivalent) covering the
insured against claims of bodily injury, personal injury and property damage
arising out of Tenant’s operations, assumed liabilities or use of the Premises,
for limits of liability not less than Three Million and No/100 Dollars
($3,000,000.00) combined single limit per occurrence and Five Million and No/100
Dollars ($5,000,000.00) combined single limit annual aggregate.

18.1.2 Property Insurance covering (a) Tenant’s Property, (b) any improvements
and alterations other than the Landlord Work, made by Tenant or at Tenant’s
request. Such insurance shall be written on a “Causes of Loss – Special Form”
basis (or its equivalent), for the full replacement cost without deduction for
depreciation, and shall include coverage for vandalism, malicious mischief and
sprinkler leakage. The proceeds of such insurance shall be used for the repair
or replacement of the property so insured. Upon termination of this Lease
following a casualty as set forth herein the proceeds under (a) shall be paid to
Tenant. Notwithstanding the foregoing, Landlord shall have the option at any
time, upon three (3) months’ notice to Tenant, to procure property insurance
covering leasehold improvements on all the premises throughout the Building, and
Tenant shall thereafter pay Tenant’s Proportionate Share of the reasonable
premium of such policy as an element of Project Operating Costs.

18.1.3 Business Income and Extra Expense insurance (or its equivalent) in such
amounts as will reimburse Tenant for direct or indirect loss of earnings
attributable to all perils commonly insured against by prudent tenants or
attributable to prevention of access to the Premises or to the Building as a
result of such perils, for a period of not less than twelve (12) months.

18.1.4 Statutory worker’s compensation, together with employers liability
coverage at limits of:

         $500,000 Each Accident$500,000
Each Employee by Disease$500,000
Policy Limit by Disease

18.2 Form of Policies. The minimum limits of policies of insurance required of
Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. All liability insurance shall (a) name Landlord, Landlord’s asset
manager, Landlord’s property management agent, and at Landlord’s written
request, any Mortgagee, each as an additional insured, as their respective
interests may appear; (b) specifically cover the liability assumed by Tenant
under this Lease, including, but not limited to, Tenant’s indemnity obligations
under this Lease; (c) be issued by an insurance company having a rating of not
less than A- IX in Best’s Insurance Guide or that is otherwise acceptable to
Landlord and licensed to do business in the State; (d) be primary insurance as
to all claims thereunder and provide that any insurance carried by Landlord
shall be excess and non-contributing with any insurance requirement of Tenant;
(e) provide that said insurance shall not be canceled, expire or coverage
reduced unless thirty (30) days’ prior notice shall have been given to Landlord;
and (f) if Tenant has a net worth of less than Ten Million and No/100
Dollars ($10,000,000.00), have a deductible not greater than Five Thousand and
No/100 Dollars ($5,000.00).

18.3 Evidence of Insurance. Tenant shall deliver a copy of each paid-up policy
(authenticated by the insurer) or other evidence of insurance reasonably
satisfactory to Landlord, evidencing the existence and amount of each insurance
policy required hereunder on or before the Possession Date and at least
thirty (30) days before the expiration dates of the applicable policies.
Landlord may, at any time and from time to time, inspect or copy any insurance
policies that this Lease requires Tenant to maintain. Tenant shall furnish
Landlord with copies of renewals or “binders” of each policy at least ten (10)
days prior to the expiration thereof. Tenant agrees that, if Tenant does not
obtain and maintain such insurance, Landlord may (but shall not be required to)
after five (5) days’ notice to Tenant during which time Tenant does not supply
Landlord evidence of the required insurance, procure said insurance on Tenant’s
behalf and charge Tenant the premiums therefor, payable upon demand. Tenant
shall have the right to provide the insurance required hereunder pursuant to
blanket policies obtained by Tenant, provided such blanket policies afford
coverage as required by this Lease.

18.4 Additional Insurance Obligations. Landlord may reasonably require (a) that
Tenant obtain additional types of insurance, including but not limited to
earthquake, sprinkler leakage by earthquake, environmental and terrorism; the
extent such coverages are standard for similar properties in the same geographic
area as the Property and are available at commercially reasonable rates; and
(b) from time to time, but not more frequently than every three (3) years during
the Term, increases in the policy limits for all liability insurance to be
carried by Tenant as set forth herein, in order to reflect standard limits for
similar properties.

18.5 Independent Obligations. Tenant acknowledges and agrees that Tenant’s
insurance obligations under this Lease are independent of Tenant’s indemnity
obligations, liabilities and duties under this Lease.


ARTICLE 19


DEFAULT

19.1 Tenant's Default. A "Default" shall mean the occurrence of any one or more
of the following events:

19.1.1 Tenant’s failure to pay any Rent within five (5) Business Days after
notice by Landlord to Tenant that the same is past due.

19.1.2 If any representation or warranty made by Tenant to Landlord is false in
any material respect when made.

19.1.3 Tenant fails to deliver any estoppel certificates or subordination
agreements within the periods set forth in this Lease.

19.1.4 The levy of a writ of attachment or execution on this Lease.

19.1.5 Tenant’s general assignment for the benefit of creditors or arrangement,
composition, extension, or adjustment with its creditors.

19.1.6 Tenant becomes insolvent or bankrupt or admits in writing its inability
to pay its debts as they mature.

19.1.7 Proceedings for the appointment of a trustee, custodian or receiver of
Tenant or for all or a part of Tenant’s property are filed by or against Tenant,
and, if filed against Tenant are not dismissed within sixty (60) days of filing.

19.1.8 Proceedings in bankruptcy, or other proceedings for relief under any law
for the relief of debtors, are instituted by or against Tenant, and, if
instituted against Tenant involuntarily, are not dismissed within sixty (60)
days of filing.

19.1.9 Tenant makes an anticipatory breach of this Lease. “Anticipatory breach”
shall mean either (a) Tenant’s repudiation of this Lease in writing; or (b) the
combination of (i) Tenant’s desertion or vacation of the Premises for a period
in excess of thirty (30) days or removal of all or substantially all of Tenant’s
inventory, equipment, furniture and fixtures from the Premises; and
(ii) Tenant’s failure to pay any Rent under this Lease when due.

19.1.10 Tenant fails to perform any other covenant, condition, or agreement
contained in this Lease not covered by the preceding subsections, where such
failure continues for thirty (30) days after notice thereof from Landlord to
Tenant, or such additional period as is reasonably necessary to effect cure,
provided Tenant commences cure within such thirty (30) day period and diligently
pursues the same to completion within ninety (90) days following Landlord’s
notice.

19.1.11 Tenant shall repeatedly fail to pay Rent when due or any other charges
required to be paid, or shall repeatedly default in keeping, observing or
performing any other covenant, agreement, condition or provision of this Lease,
whether or not Tenant shall timely cure any such payment or other default. For
the purposes of this subsection, the occurrence of similar defaults three (3)
times during any twelve (12) month period shall constitute a repeated default.

Any notice periods provided for under this Section shall run concurrently with
any statutory notice periods and any notice given hereunder may be given
simultaneously with or incorporated into any such statutory notice.

19.2 Landlord’s Default. Tenant shall promptly notify Landlord of the need for
any repairs or action with respect to other matters that are Landlord’s
obligation under this Lease. If Landlord fails to perform any covenant,
condition, or agreement contained in this Lease within thirty (30) days after
receipt of notice from Tenant, or if such default cannot reasonably be cured
within thirty (30) days, and if Landlord fails to commence to cure within such
thirty (30) day period or to diligently prosecute the same to completion, then,
subject to the provisions of this Lease, Landlord shall be liable to Tenant for
any damages sustained by Tenant as a result of Landlord’s breach; provided that
in no event shall (a) Landlord be liable for indirect, consequential or punitive
damages; or (b) Tenant have the right to terminate this Lease on account of a
Landlord default. Tenant shall not have the right to withhold, reduce or offset
any amount against any payments of Rent or any other charges due and payable
under this Lease unless Tenant has obtained a final, non-appealable judgment
against Landlord for the amount due.


ARTICLE 20


LANDLORD REMEDIES AND DAMAGES

20.1 Remedies. In the event of a Default, then in addition to any other rights
or remedies Landlord may have at law or in equity, Landlord shall have the
right, at Landlord’s option, without further notice or demand of any kind, to do
any or all of the following without prejudice to any other remedy that Landlord
may have:

20.1.1 Terminate this Lease and Tenant’s right to possession of the Premises by
giving notice to Tenant. Tenant shall immediately surrender the Premises to
Landlord, and if Tenant fails to do so, Landlord may re-enter the Premises and
take possession thereof, whereupon Tenant shall have no further claim to the
Premises or under this Lease.

20.1.2 Continue this Lease in full force and effect, whether or not Tenant has
vacated or abandoned the Premises, and collect any unpaid Rent or other charges,
that have or thereafter become due and payable.

20.1.3 Continue this Lease in effect, but terminate Tenant’s right to possession
of the Premises and re-enter the Premises and take possession thereof, whereupon
Tenant shall have no further claim to the Premises without the same constituting
an acceptance of surrender.

20.1.4 In the event of any re-entry or retaking of possession by Landlord,
Landlord shall have the right, but not the obligation, (a) to expel or remove
Tenant and any other party who may be occupying the Premises, or any part
thereof; and (b) to remove all or any part of Tenant’s or any other occupant’s
property on the Premises and to place such property in storage at a public
warehouse at the expense and risk of Tenant.

20.1.5 Landlord may relet the Premises without thereby avoiding or terminating
this Lease (if the same has not been previously terminated), and Tenant shall
remain liable for any and all Rent and other charges and expenses hereunder. For
the purpose of reletting, Landlord is authorized to make such repairs or
alterations to the Premises as may be necessary in the reasonable discretion of
Landlord for the purpose of such reletting, and if a sufficient sum is not
realized from such reletting (after payment of all costs and expenses of such
repairs, alterations and the expense of such reletting (including, without
limitation, reasonable attorney and brokerage fees) and the collection of rent
accruing therefrom) each month to equal the Rent, then Tenant shall pay such
deficiency each month upon demand therefor. Actions to collect such amounts may
be brought from time to time, on one or more occasions, without the necessity of
Landlord’s waiting until the expiration of the Term.

20.1.6 Without any further notice or demand, Landlord may enter upon the
Premises, if necessary, without being liable for prosecution or claim for
damages therefor, and do whatever Tenant is obligated to do under the terms of
the Lease Tenant agrees to reimburse Landlord on demand for any reasonable
expenses which Landlord may incur in effecting compliance with Tenant’s
obligations under the Lease. Tenant further agrees that Landlord shall not be
liable for any damages resulting to Tenant from such action, unless caused by
the gross negligence or willful misconduct of Landlord (but subject to the other
limitations on Landlord’s liability set forth in this Lease). Notwithstanding
anything herein to the contrary, Landlord will have no obligation to cure any
Default of Tenant.

20.1.7 Landlord shall at all times have the right, without prior demand or
notice except as required by Law, to seek any declaratory, injunctive or other
equitable relief, and specifically enforce this Lease, or restrain or enjoin a
violation or breach of any provision hereof, without the necessity of proving
the inadequacy of any legal remedy or irreparable harm.

20.1.8 To the extent permitted by applicable Law, Landlord shall have the right,
without notice to Tenant, to change or re-key all locks to entrances to the
Premises, and Landlord shall have no obligation to give Tenant notice thereof or
to provide Tenant with a key to the Premises.

20.1.9 The rights given to Landlord in this Article are cumulative and shall be
in addition and supplemental to all other rights or remedies that Landlord may
have under this Lease and under applicable Laws or in equity.

20.2 Damages. Should Landlord elect to terminate this Lease or Tenant’s right to
possession under the provisions above, Landlord may recover the following
damages from Tenant:

20.2.1 Past Rent. The worth at the time of the award of any unpaid Rent that had
been earned at the time of termination; plus 20.2.2 Rent Prior to Award. The
worth at the time of the award of the unpaid Rent that would have been earned
after termination, until the time of award; plus

20.2.3 Rent After Award. The worth at the time of the award of the amount by
which the unpaid Rent for the balance of the term after the time of award
exceeds the amount of the rental loss that Tenant proves could have been
reasonably avoided, if any; plus

20.2.4 Proximately Caused Damages. Any other reasonable amount necessary to
compensate Landlord for all detriment proximately caused by Tenant’s failure to
perform its obligations under this Lease or that in the ordinary course of
things would be likely to result therefrom, including, but not limited to, any
costs or expenses (including, without limitation, reasonable attorneys’ fees),
incurred by Landlord in (a) retaking possession of the Premises; (b) maintaining
the Premises after Default; (c) preparing the Premises or any portion thereof
for reletting to a new tenant, including, without limitation, any repairs or
alterations, whether for the same or a different use; (d) reletting the
Premises, including but not limited to, advertising expenses, brokers’
commissions and fees; and (e) and any special concessions made to obtain a new
tenant.

20.2.5 Other Damages. At Landlord’s election, such other amounts in addition to
or in lieu of the foregoing as may be permitted from time to time by Law.

As used in subsections 20.2.1 and 20.2.2, the phrase “worth at the time of the
award” shall be computed by adding interest on all such sums from the date when
originally due at the Interest Rate. As used in subsection 20.2.3, the phrase
“worth at the time of the award” shall be computed by discounting the sum in
question at the Federal Reserve rate promulgated by the Federal Reserve office
for the district in which the Project is located, plus one percent (1%).

20.3 Rent after Termination. Tenant specifically acknowledges and agrees that
Landlord shall have the right to continue to collect Rent after any termination
(whether said termination occurs through eviction proceedings or as a result of
some other early termination pursuant to this Lease) for the remainder of the
Term, less any amounts collected by Landlord from the reletting of the Premises,
but in no event shall Tenant be entitled to receive any excess of any such rents
collected over the Rent.

20.4 No Termination. A termination of this Lease by Landlord or the recovery of
possession of the Premises by Landlord or any voluntary or other surrender of
this Lease by Tenant or a mutual cancellation thereof, shall not work a merger
and shall at the option of Landlord, terminate all or any existing franchises or
concessions, licenses, permits, subleases, subtenancies or the like between
Tenant and any third party with respect to the Premises, or may, at the option
of Landlord, operate as an assignment to Landlord of Tenant’s interest in same.
Following a Default, Landlord shall have the right to require any subtenants to
pay all sums due under their subleases directly to Landlord.

20.5 Waiver of Demand. All demands for Rent and all other demands, notices and
entries, whether provided for under common law or otherwise, that are not
expressly required by the terms hereof, are hereby waived by Tenant.

20.6 Waiver of Redemption. Tenant hereby waives for Tenant and for all those
claiming under Tenant all right now or hereafter existing to redeem by order or
judgment of any court or by any legal process or writ, Tenant’s right of
occupancy of the Premises after any termination of this Lease.

20.7 Deficiency. If it is necessary for Landlord to bring suit in order to
collect any deficiency, Landlord shall have the right to allow such deficiencies
to accumulate and to bring an action on several or all of the accrued
deficiencies at one time. Any such suit shall not prejudice in any way the right
of Landlord to bring a similar action for any subsequent deficiency or
deficiencies.

20.8 Mitigation of Damages. Both Landlord and Tenant shall each use commercially
reasonable efforts to mitigate any damages resulting from a default of the other
party under this Lease. Landlord’s obligation to mitigate damages after a
Default shall be satisfied in full if Landlord undertakes to lease the Premises
to another tenant (a “Substitute Tenant”) in accordance with the following
criteria:

20.8.1 Landlord shall have no obligation to solicit or entertain negotiations
with any Substitute Tenant until Landlord obtains full and complete possession
of the Premises including, without limitation, the final and unappealable legal
right to relet the Premises free of any claim of Tenant.

20.8.2 Landlord shall not be obligated to offer the Premises to a Substitute
Tenant when other premises in the Project suitable for that tenant’s use are (or
soon will be) available.

20.8.3 Landlord shall not be obligated to lease the Premises to a Substitute
Tenant for a rental amount less than the greater of (a) the current fair market
rental then prevailing for similar uses in comparable buildings in the same
market area as the Project, or (b) the rental rate payable under this Lease, nor
shall Landlord be obligated to enter into a new lease under other terms and
conditions that are reasonably unacceptable to Landlord under Landlord’s then
current leasing policies for comparable space in the Project.

20.8.4 Landlord shall not be obligated to enter into a lease with any Substitute
Tenant whose use would:

1.

Violate any restriction, covenant, or requirement contained in the lease of
another tenant of the Project or any other agreement to which Landlord is a
party;


2.

Be incompatible with the operation of the Project.


20.8.5 Landlord shall not be obligated to enter into a lease with any Substitute
Tenant that does not have, in Landlord’s reasonable opinion, sufficient
financial resources or operating experience to operate the Premises in a manner
equivalent to the condition of the Project.

1.

Landlord shall not be required to expend any amount of money to alter, remodel,
or otherwise make the Premises suitable for use by a Substitute Tenant unless
Landlord reasonably determines that any such expenditure is financially
justified in connection with entering into any such lease.


20.8.6 Upon compliance with the above criteria regarding the releasing of the
Premises after a Default, Landlord shall be deemed to have fully satisfied
Landlord’s obligation to mitigate damages under this Lease and under any Law,
and Tenant waives and releases, to the fullest extent legally permissible, any
right to assert in any action by Landlord to enforce the terms of this Lease,
any defense, counterclaim, or rights of setoff or recoupment respecting the
mitigation of damages by Landlord, unless and to the extent Landlord maliciously
or in bad faith fails to act in accordance with the requirements of this
Section. Until Landlord is able, through such efforts, to relet the Premises,
Tenant must pay to Landlord, on or before the first day of each calendar month,
the monthly Rent and any other charges provided in this Lease. No such reletting
shall be construed as an election on the part of Landlord to terminate this
Lease unless Landlord gives Tenant a notice of such intention. Notwithstanding
any such reletting without termination, Landlord may at any time thereafter
elect to terminate this Lease for such previous breach.


ARTICLE 21


BANKRUPTCY

21.1 In the event a petition is filed by or against Tenant under the Bankruptcy
Code, Tenant, as debtor and debtor in possession, and any trustee who may be
appointed agree to adequately protect Landlord as follows:

21.1.1 to pay monthly in advance on the first day of each month as reasonable
compensation for use and occupancy of the Premises an amount equal to all Rent
due pursuant to this Lease;

21.1.2 to perform each and every obligation of Tenant under this Lease until
such time as this Lease is either rejected or assumed by order of a court of
competent jurisdiction;

21.1.3 to determine within sixty (60) days after the filing of such petition
whether to assume or reject this Lease;

21.1.4 to give Landlord at least thirty (30) days’ prior notice, unless a
shorter period is agreed to in writing by the parties, of any proceeding
relating to any assumption of this Lease;

21.1.5 to give at least thirty (30) days’ prior notice of any vacation or
abandonment of the Premises, any such vacation or abandonment to be deemed a
rejection of this Lease; and

21.1.6 to do all other things to benefit to Landlord otherwise required under
the Bankruptcy Code.

This Lease shall be deemed rejected in the event of the failure to comply with
any of the above.

21.2 Subject to the provisions of the Bankruptcy Code, in order to provide
Landlord with the assurance contemplated by the Bankruptcy Code, the following
obligations must be fulfilled, in addition to any other reasonable obligations
that Landlord may require, before any assumption of this Lease is effective:
(a) all monetary Defaults under this Lease must be cured within ten (10) days
after the date of assumption; (b) all other Defaults (other than those arising
solely on account of the bankruptcy filing) must be cured within fifteen (15)
days after the date of assumption; (c) all actual monetary losses incurred by
Landlord (including, but not limited to, reasonable attorneys’ fees) must be
paid to Landlord within ten (10) days after the date of assumption; and
(d) Landlord must receive within ten (10) days after the date of assumption a
security deposit in the amount of six (6) months’ Base Rent and an advance
prepayment of three (3) months’ Base Rent.

21.3 In the event this Lease is assumed in accordance with the requirements of
the Bankruptcy Code and this Lease, and is subsequently assigned, then, in
addition to any other reasonable obligations that Landlord may require and in
order to provide Landlord with the assurances contemplated by the Bankruptcy
Code, Landlord must be provided with (a) a financial statement of the proposed
assignee prepared in accordance with generally accepted accounting principles
consistently applied, though on a cash basis, which reveals a net worth in an
amount sufficient, in Landlord’s reasonable judgment, to assure the future
performance by the proposed assignee of Tenant’s obligations under this Lease;
or (b) a written guaranty by one or more guarantors with financial ability
sufficient to assure the future performance of Tenant’s obligations under this
Lease, such guaranty to be in form and content satisfactory to Landlord and to
cover the performance of all of Tenant’s obligations under the Lease.

21.4 Neither Tenant nor any trustee who may be appointed in the event of the
filing of a petition under the Bankruptcy Code shall conduct or permit the
conduct of any “fire,” “bankruptcy,” “going out of business” or auction sale in
or from the Premises.


ARTICLE 22


INTENTIONALLY OMITTED


ARTICLE 23


HOLDING OVER

If after expiration of the Term, Tenant remains in possession of the Premises,
Landlord may, at its option, serve notice upon Tenant that such hold-over
constitutes either: (a) a month-to-month tenancy upon all the provisions of this
Lease (except as to Term and Base Rent); or (b) a tenancy at sufferance. If
Landlord does not give said notice, Tenant’s hold-over shall create a tenancy at
sufferance, subjecting Tenant to all the covenants and obligations of this
Lease. In either event, the monthly installments of Base Rent shall be increased
to one hundred fifty percent (150%) of the monthly installments of Base Rent in
effect at the expiration of the Term. If a month-to-month tenancy is created,
either party may terminate such tenancy by giving the other party at least
thirty (30) days advance notice of the date of termination. In the case of a
month-to-month tenancy or tenancy at sufferance that continues for more than
thirty (30) days, Tenant shall also pay to Landlord all damages sustained by
Landlord resulting from retention of possession by Tenant. The provisions of
this Article shall not constitute a waiver by Landlord of any right of re-entry
as otherwise available to Landlord, nor shall receipt of any rent or any other
act appearing to affirm the tenancy operate as a waiver of the right to
terminate this Lease for a breach by Tenant hereof.


ARTICLE 24


SURRENDER OF PREMISES

24.1 Upon the expiration or earlier termination of this Lease, Tenant shall
peaceably surrender the Premises to Landlord broom-clean and substantially in
the same condition as on the date Tenant took possession, except for
(a) reasonable wear and tear; (b) loss by fire or other casualty; and (c) loss
by condemnation. All fixtures, equipment, improvements, and appurtenances
attached to or built into the Premises at the commencement of or during the
Term, whether or not by or at the expense of Tenant, other than Tenant’s
Property, shall be and remain a part of the Premises, shall be the property of
Landlord, and shall not be removed by Tenant, except as directed by Landlord.
Tenant shall not be required to remove any leasehold improvements unless
(i) such removal is necessary to ensure that the Premises and Building comply
with applicable code at the time of surrender, including but not limited to
removal of wires located in risers and plenums without raceways or conduits;
(ii) they were made without the consent of Landlord; or (iii) Landlord notified
Tenant that removal would be required at the time Landlord approved Tenant’s
plans therefor. Tenant’s Property shall be and shall remain the property of
Tenant and may be removed by Tenant at any time during the Term; provided that,
if any of Tenant’s Property is removed, Tenant shall promptly repair any damage
to the Premises or to the Building resulting from such removal. Internal floor
coating/concrete hardener shall be left in sealed condition, including, without
limitation, any areas that may be damaged by removal of Tenant’s fixtures. All
interior walls should be left in good condition, and any holes from removal of
Tenant’s fixtures must be patched.

24.2 If Tenant abandons or surrenders the Premises or is dispossessed by process
of law or otherwise, any of Tenant’s Property left on the Premises shall be
deemed abandoned, and, at Landlord’s option, title shall pass to Landlord under
this Lease as by a bill of sale, and if Landlord elects to remove all or any
part of such Tenant’s Property, the reasonable cost of removal, including,
without limitation, repairing any damage to the Premises or Building caused by
such removal, shall be paid by Tenant. On the Expiration Date, Tenant shall
surrender all keys, parking cards and other means of entry to the Premises, the
Building and the Project, and shall inform Landlord of the combinations and
access codes for any locks and safes located in the Premises. It is specifically
agreed that any and all telephonic, coaxial, ethernet, or other computer, word
processing, facsimile, or electronic wiring (“Telecom Wiring”) and any other
components of Tenant’s Telecommunications System shall be removed at Tenant’s
cost at the expiration of the Term, unless Landlord has specifically requested
in writing that the Telecom Wiring shall remain, whereupon the Telecom Wiring
shall be surrendered with the Premises as Landlord’s property.


ARTICLE 25


BROKERAGE FEES

25.1 Tenant warrants and represents that it has not dealt with any real estate
broker or agent in connection with this Lease or its negotiation except as set
forth on the Lease Summary. Tenant shall indemnify, defend and hold Landlord
harmless from any cost, expense, or liability, (including, without limitation,
costs of suits and reasonable attorneys’ fees) for any compensation, commission,
or fees claimed by any other real estate broker or agent in connection with this
Lease (including but not limited to any expansions of the Premises and renewals)
or its negotiation by reason of any act of Tenant.

25.2 Landlord warrants and represents that it has not dealt with any real estate
broker or agent in connection with this Lease or its negotiation except as set
forth on the Lease Summary. Landlord shall indemnify, defend and hold Tenant
harmless from any cost, expense, or liability (including, without limitation,
costs of suits and reasonable attorneys’ fees) for any compensation, commission,
or fees claimed by any other real estate broker or agent in connection with this
Lease (including, but not limited to, any expansions of the Premises and
renewals) or its negotiation by reason of any act of Landlord.


ARTICLE 26


NOTICES

Any notice, demand, request, consent, covenant, approval or other communication
to be given by one party to the other must be in writing and (except for
statements and invoices to be given in the ordinary course hereunder, which may
be sent by regular U.S. Mail) (a) delivered personally; (b) mailed by certified
United States mail, postage prepaid, return receipt requested (except for
statements and invoices to be given in the ordinary course hereunder, which may
be sent by regular U.S. Mail); or (c) sent by nationally recognized overnight
courier. The effective date of notice shall be (i) for any notice delivered in
person, the date of delivery; (ii) for any notice by certified mail, three (3)
days after the date of certification thereof; and (iii) for any notice by
overnight courier, the next Business Day after deposit with the courier. All
notices shall be delivered or addressed to the parties at their respective
addresses set forth on the Lease Summary. Either party may change the address at
which it desires to receive notice upon giving notice of such request to the
other party in the manner provided herein. Landlord and Tenant, and their
respective counsel, hereby agree that notice may be given hereunder by the
parties’ respective counsel, and that if any communication is to be given
hereunder by Landlord’s or Tenant’s counsel, such counsel may communicate
directly with all principals, as required to comply with the foregoing
provisions.


ARTICLE 27


SIGNAGE

27.1 Tenant shall have the right to install a Building sign with Tenant name and
suite number at the main entrance to the Premises, at Tenant’s expense and
subject to Landlord’s approval which will not be unreasonably withheld or
delayed.

27.2 No other signage shall be permitted without the prior consent of Landlord.
If Landlord grants such consent, the signage will be at Tenant’s expense. Tenant
shall not affix, paint, erect, or inscribe any sign, projection, awning, signal,
or advertisement of any kind to any part of the Premises, the Building or the
Project, including, without limitation, the inside or outside of windows or
doors, without the consent of Landlord. Landlord shall have the right to remove
any signs or other matter installed without Landlord’s permission without being
liable to Tenant by reason of such removal and to charge the reasonable cost of
removal to Tenant, payable within ten (10) days of written demand by Landlord.


ARTICLE 28


LENDER PROVISIONS

28.1 Subordination. This Lease is subject and subordinate to all present and
future ground or underlying leases of the Property and to the lien of any
mortgages, deeds to secure debt or trust deeds, now or hereafter in force
against the Property or the Building, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof (collectively,
“Mortgages”), and to all advances made or hereafter to be made upon the security
of such Mortgages. Tenant covenants and agrees in the event any proceedings are
brought for the foreclosure of any mortgage, deed to secure debt or trust deed,
or if any ground or underlying lease is terminated, to attorn, without any
deductions or set-offs whatsoever, to the purchaser upon any such foreclosure
sale, or to the lessor of such ground or underlying lease, as the case may be
(the “Purchaser”), if so requested to do so by the Purchaser, and to recognize
the Purchaser as the lessor under this Lease. In no event shall the Tenant have
a right of offset against amounts due any Purchaser on account of any defaults
by Landlord under this Lease that pre-date the time the Purchaser becomes the
lessor hereunder, nor shall any Purchaser be liable for any such defaults by
Landlord. Tenant shall, within ten (10) Business Days of request by Landlord,
execute such further instruments or assurances as Landlord may reasonably deem
necessary to evidence or confirm the subordination or superiority of this Lease
to any Mortgages. Tenant waives the provisions of any current or future statute,
rule or law that may give or purport to give Tenant any right or election to
terminate or otherwise adversely affect this Lease and the obligations of the
Tenant hereunder in the event of any foreclosure proceeding or sale.
Notwithstanding the provisions hereof, should any Mortgagee require that this
Lease be prior rather than subordinate to its Mortgage, or require that Tenant
attorn to any Purchaser, then in such event, this Lease shall become prior and
superior to such Mortgage, or Tenant shall so attorn, upon notice to that effect
to Tenant from such Mortgagee. The aforesaid superiority of this Lease to any
Mortgage shall be self-operative upon the giving of such notice and no further
documentation other than such notice shall be required to effectuate such
superiority or attornment. In the event Landlord or such Mortgagee desires
confirmation of such superiority or attornment, Tenant shall, promptly upon
request therefor by Landlord or such Mortgagee, and without charge therefor,
execute a document acknowledging such priority or attornment obligation to the
Mortgagee as Landlord in the event of foreclosure or deed in lieu thereof or
termination of a ground lease. Notwithstanding any provision of this Section to
the contrary, the subordination provided for herein shall be expressly
conditioned on the requirement that any Mortgagee shall not disturb Tenant or
interfere with Tenant’s rights under this Lease so long as Tenant is not in
default hereunder. Landlord shall promptly obtain from any existing Mortgagee a
non-disturbance agreement reasonably satisfactory to Tenant. Landlord warrants
that there is no mortgage or deed of trust currently affecting the Premises.

28.2 Estoppel Certificates. Within ten (10) Business Days after written request
from Landlord, Tenant shall execute and deliver to Landlord, or Landlord’s
designee, a written statement certifying (a) that this Lease is unmodified and
in full force and effect or is in full force and effect as modified and stating
the modifications; (b) the amount of Base Rent and the date to which Base Rent
and Additional Rent have been paid in advance; (c) the amount of any security
deposit with Landlord; (d) that Landlord is not in default hereunder or, if
Landlord is claimed to be in default, stating the nature of any claimed default;
and (e) such other matters as may be reasonably requested. Landlord and any
purchaser, assignee, or Mortgagee may rely upon any such statement. Tenant’s
failure to execute and deliver such statement within the time required shall be
conclusive against Tenant (1) that this Lease is in full force and effect and
has not been modified except as represented by Landlord; (2) that there are no
uncured defaults in Landlord’s performance and that Tenant has no right of
offset, counterclaim, or deduction against Rent; (3) not more than one (1)
month’s Rent has been paid in advance; and (4) as to the truth and accuracy of
any other matters set forth in the statement as submitted to Tenant. Such
requests may not be made more than once each calendar quarter.

28.3 Notice and Cure Rights. Tenant agrees to notify any Mortgagee whose address
has been furnished to Tenant, of any notice of default served by Tenant on
Landlord. If Landlord fails to cure such default within the time provided for in
this Lease, such Mortgagee shall have an additional thirty (30) days to cure
such default; provided that, if such default cannot reasonably be cured within
that thirty (30) day period, then such Mortgagee shall have such additional time
to cure the default as is reasonably necessary under the circumstances.


ARTICLE 29


MISCELLANEOUS

29.1 Parking. Tenant shall be permitted to park automobiles as set forth in
Exhibit H. Landlord shall make available to Tenant the number of parking spaces
in the Project set forth in Exhibit H.

29.2 Quiet Enjoyment. Tenant, upon paying the Rent and performing all of its
obligations under this Lease, shall peaceably and quietly enjoy the Premises,
subject to the terms of this Lease and to any mortgage, deed of trust, lease, or
other agreement to which this Lease may be subordinated.

29.3 No Air Rights. This Lease does not grant Tenant any rights to any view or
to light or air over any property, whether belonging to Landlord or any other
person. If at any time any windows of the Premises are temporarily darkened or
the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Building, the same shall
be without liability to Landlord and without any reduction or diminution of
Tenant’s obligations under this Lease.

29.4 Force Majeure. Any prevention, delay, or stoppage of work to be performed
by Landlord or Tenant that is due to strikes, labor disputes, inability to
obtain labor, materials, equipment, or reasonable substitutes therefor, acts of
God, governmental restrictions, regulations, or controls, judicial orders, enemy
or hostile government actions, civil commotion, war, terrorism, fire, or other
casualty, or other causes beyond the reasonable control of the party obligated
to perform hereunder, shall excuse performance of the work by that party for a
period equal to the duration of that prevention, delay, or stoppage. Nothing in
this Section shall excuse or delay Tenant’s obligation to pay Rent or other
charges under this Lease.

29.5 Accord and Satisfaction; Allocation of Payment. No payment by Tenant or
receipt by Landlord of a lesser amount than the Rent provided for in this Lease
shall be deemed to be other than on account of the earliest due Rent; nor shall
any endorsement or statement on any check or letter accompanying any check or
payment as Rent be deemed an accord and satisfaction. Landlord may accept such
check or payment without prejudice to Landlord’s right to recover the balance of
the Rent or pursue any other remedy provided for in this Lease. In connection
with the foregoing, Landlord shall have the absolute right in its sole
discretion to apply any payment received from Tenant to any account or other
payment of Tenant then not current and due or delinquent.

29.6 Attorneys’ and Other Fees. Should either party institute any action or
proceeding to enforce or interpret this Lease or any provision hereof, for
damages by reason of any alleged breach of this Lease or of any provision
hereof, or for a declaration of rights hereunder, the prevailing party in any
such action or proceeding shall be awarded from the other party all costs and
expenses, including, without limitation, attorneys’ and other fees, reasonably
incurred in good faith by the prevailing party in connection with such action or
proceeding. The term “attorneys’ and other fees” shall mean and include
reasonable attorneys’ fees, accountants fees, expert witness fees and any and
all consultants and other similar fees incurred in connection with the action or
proceeding and preparations therefor. The term “action or proceeding” shall mean
and include actions, proceedings, suits, arbitrations, appeals and other similar
proceedings.

29.7 Construction. Headings at the beginning of each Article, Section and
subsection are solely for the convenience of the parties only and in no way
define, limit, or enlarge the scope or meaning of this Lease. Except as
otherwise provided in this Lease, all exhibits referred to herein are attached
hereto and are incorporated herein by this reference. This Lease shall not be
construed as if either Landlord or Tenant had prepared it, but rather as if both
Landlord and Tenant had prepared it.

29.8 Confidentiality. Tenant acknowledges that the content of this Lease and any
related documents are confidential information. Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant’s financial,
legal, and space planning consultants, and as may be required by Law. In
addition to any other remedies to which Landlord may be entitled if Tenant
breaches the foregoing covenant, Landlord shall have the right to increase the
Rent to then current market rent for the Building.

29.9 Governing Law. This Lease shall be governed by, interpreted under, and
construed and enforced in accordance with the Laws of the State applicable to
agreements made and to be performed wholly within the State.

29.10 Consent. Unless otherwise expressly set forth herein, all consents and
decisions required or permitted of Landlord hereunder shall be granted, withheld
and made in Landlord’s sole discretion. Tenant shall have no claim and hereby
waives the right to any claim against Landlord for money damages by reason of
any refusal, withholding, or delaying by Landlord of any consent, approval,
statement, or satisfaction that Landlord has agreed shall be subject to a
standard of reasonableness. In such event, Tenant’s only remedy therefor shall
be an action for specific performance, injunction, or declaratory judgment to
enforce any right to such consent, approval, statement, or satisfaction.

29.11 Authority. Tenant shall, at Landlord’s request, deliver a certified copy
of a resolution of its board of directors, if Tenant is a corporation, or other
satisfactory documentation, if Tenant is another type of entity, authorizing
execution of this Lease.

29.12 Duplicate Originals; Counterparts. This Lease may be executed in any
number of duplicate originals, all of which shall be of equal legal force and
effect. Additionally, this Lease may be executed in counterparts, but shall
become effective only after each party has executed a counterpart hereof; all
said counterparts, when taken together, shall constitute the entire single
agreement between the parties.

29.13 Offer. The submission and negotiation of this Lease shall not be deemed an
offer to enter the same by Landlord but the solicitation of such an offer by
Tenant. Tenant agrees that its execution of this Lease constitutes a firm offer
to enter the same which may not be withdrawn for a period of ten (10) days after
delivery to Landlord (or such other period as may be expressly provided in any
other agreement signed by the parties). During such period and in reliance on
the foregoing, Landlord may, at Landlord’s option, proceed with any plans,
specifications, alterations, or improvements, and permit Tenant to enter the
Premises; but such acts shall not be deemed an acceptance of Tenant’s offer to
enter this Lease, and such acceptance shall be evidenced only by Landlord’s
signing and delivering this Lease to Tenant.

29.14 Further Assurances. Landlord and Tenant each agree to execute any and all
other documents and to take any further actions reasonably necessary to
consummate the transactions contemplated hereby.

29.15 Financial Statements. In order to induce Landlord to enter into this
Lease, Tenant agrees that it shall promptly furnish Landlord, from time to time,
upon Landlord’s written request, with financial statements reflecting Tenant’s
current financial condition. Tenant represents and warrants that all financial
statements, records, and information furnished by Tenant to Landlord in
connection with this Lease are true, correct, and complete in all material
respects. Such requirement shall be satisfied by Tenant’s delivery of its
filings with the SEC.

29.16 Recording. Tenant shall not record this Lease without the prior consent of
Landlord, but a Memorandum of this Lease as requested by either party may be
recorded.

29.17 Right to Lease. Landlord reserves the absolute right to create such other
tenancies in the Building as Landlord shall determine to best promote the
interests of the Building and the Project. Tenant does not rely on the fact, nor
does Landlord represent, that any specific tenant or type or number of tenants
shall, during the Term, occupy any space in the Building or the Project.

29.18 Severability. In the event any portion of this Lease shall be declared by
any court of competent jurisdiction to be invalid, illegal or unenforceable,
such portion shall be deemed severed from this Lease, and the remaining parts
hereof shall remain in full force and effect, as fully as though such invalid,
illegal or unenforceable portion had never been part of this Lease.

29.19 Survival. All indemnity and other unsatisfied obligations set forth in
this Lease shall survive the termination or expiration hereof.

29.20 WAIVER OF TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS LEASE, OR THE TRANSACTIONS OR
MATTERS RELATED HERETO OR CONTEMPLATED HEREBY.

29.21 Successors and Assigns. This Lease shall apply to and bind the heirs,
personal representatives, and permitted successors and assigns of the parties.

29.22 Integration of Other Agreements; Amendments. This Lease sets forth the
entire agreement and understanding of the parties with respect to the matters
set forth herein and supersedes all previous written or oral understandings,
agreements, contracts, correspondence and documentation with respect thereto.
Any oral representations or modifications concerning this Lease shall be of no
force or effect. No provisions of this Lease may be amended or added to except
by an agreement in writing signed by the parties or their respective successors
in interest.

29.23 TIME OF THE ESSENCE. TIME IS OF THE ESSENCE OF THIS LEASE AND EACH AND
EVERY TERM AND PROVISION HEREOF.

29.24 Waiver. The waiver by a party of any breach of any term, covenant, or
condition of this Lease shall not be deemed a waiver of such term, covenant, or
condition or of any subsequent breach of the same or any other term, covenant,
or condition. No delay or omission in the exercise of any right or remedy of a
party shall impair such right or remedy or be construed as a waiver of any
default of the other party. Consent to or approval of any act by a party
requiring consent or approval of the other party shall not be deemed to waive or
render unnecessary such consent to or approval of any subsequent act. Any waiver
must be in writing and shall not be a waiver of any other matter concerning the
same or any other provision of this Lease.

29.25 No Surrender. No act or conduct of Landlord, including, without
limitation, the acceptance of keys to the Premises, shall constitute an
acceptance of the surrender of the Premises by Tenant before the expiration of
the Term. Only a written notice from Landlord to Tenant shall constitute
acceptance of the surrender of the Premises and accomplish a termination of the
Lease.

29.26 Number and Gender. As used in this Lease, the neuter includes masculine
and feminine, and the singular includes the plural.

29.27 Days. The term “days,” as used herein, shall mean actual days occurring,
including, without limitation, Saturdays, Sundays and Holidays.

29.28 Joint and Several Liability. If Tenant consists of two (2) or more
parties, each of such parties shall be liable for Tenant’s obligations under
this Lease, and all documents executed in connection herewith, and the liability
of such parties shall be joint and several.

29.29 No Third Party Beneficiaries. Except as otherwise provided herein, no
person or entity shall be deemed to be a third party beneficiary hereof,
including but not limited to any brokers, and nothing in this Lease, (either
expressed or implied) is intended to confer upon any person or entity, other
than Landlord and Tenant (and their respective nominees, successors and
assigns), any rights, remedies, obligations or liabilities under or by reason of
this Lease.

29.30 No Other Inducements. It is expressly warranted by each of the undersigned
parties that no promise or inducement has been offered except as herein set
forth and that this Lease is executed without reliance upon any statement or
representation of any person or party or its representatives concerning the
nature and extent of damages, costs and/or legal liability therefor.

29.31 Rule Against Perpetuities. Notwithstanding any provision hereof to the
contrary, in the event that the Commencement Date has not occurred within
five (5) years of the date of the execution of this Lease by all parties hereto,
then this Lease shall automatically terminate and be without further force and
effect. The parties acknowledge that the terms of the foregoing sentence are
included herein for the purposes of ensuring that this Lease comply with the
common law Rule Against Perpetuities, and in no way is said five (5) year period
intended as an estimate of the expected timing of the Commencement Date.

29.32 Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent.
Tenant hereby expressly waives the benefit of any Laws to the contrary and
agrees that if Landlord fails to perform any of its obligations set forth
herein, Tenant shall not be entitled to make any repairs or perform any acts
hereunder at Landlord’s expense or to any setoff of Rent.

29.33 Arbitration. If this Lease contains options where rental rates are
expressly subject to arbitration, and the parties do not agree upon the rental
rate within the stipulated time, no later than five (5) Business Days following
the expiration of the stipulated time, each party shall select an arbitrator
having not less than ten (10) years’ actual experience in the commercial real
estate brokerage business, and the arbitrators so selected shall immediately
meet for the purpose of hearing and deciding the dispute and fixing the relevant
rate of rent. If the two arbitrators selected agree on the rental rate, their
decision shall be binding on both parties. If the two arbitrators selected
cannot agree on the rental rate within ten (10) Business Days after appointment
(the “Initial Review Period”), but the rental rates differ by less than five
percent (5%), the rental rate shall be the average of the two rates. If the
rental rates differ by more than five percent (5%), no later than five (5)
Business Days following the expiration of the Initial Review Period, the two
arbitrators shall select a third arbitrator with qualifications similar to their
own. Within ten (10) Business Days following appointment, the third arbitrator
shall select one of the two rental rates promulgated by the first two
arbitrators as the rental rate for this Lease. If the arbitrators cannot agree
on the third arbitrator, they shall petition the presiding judge of the local
State court having jurisdiction to appoint such arbitrator to act as an umpire
between the arbitrators selected by Landlord and Tenant. The decision of the
third arbitrator or presiding judge, as the case may be, shall be binding on
both parties. Landlord and Tenant shall each be responsible to pay their
respective arbitrators and will share equally the cost of the third arbitrator.

29.34 No Discrimination. Tenant covenants by and for itself, its heirs,
executors, administrators and assigns, and all persons claiming under or through
Tenant, and this Lease is made and accepted upon and subject to the condition
that there shall be no discrimination against or segregation of any person or
group of persons, on account of race, color, creed, sex, religion, marital
status, ancestry or national origin in the leasing, subleasing, transferring,
use, or enjoyment of the Premises, nor shall Tenant itself, or any person
claiming under or through Tenant, establish or permit such practice or practices
of discrimination or segregation with reference to the selection, location,
number, use or occupancy, of tenants, lessees, sublessees, subtenants or vendees
in the Premises.

29.35 OFAC Compliance.

29.35.1 As used herein “Blocked Party” shall mean any party or nation that
(a) is listed on the Specially Designated Nationals and Blocked Persons List
maintained by the Office of Foreign Asset Control, Department of the U.S.
Treasury (“OFAC”) pursuant to Executive Order No. 13224, 66 Fed. Reg. 49079
(Sept. 25, 2001) or other similar requirements contained in the rules and
regulations of OFAC (the “Order”) or in any enabling legislation or other
Executive Orders in respect thereof (the Order and such other rules,
regulations, legislation, or orders are collectively called the “Orders”) or on
any other list of terrorists or terrorist organizations maintained pursuant to
any of the rules and regulations of OFAC or pursuant to any other applicable
Orders (such lists are collectively referred to as the “Lists”); or (b) has been
determined by competent authority to be subject to the prohibitions contained in
the Orders.

29.35.2 As a material inducement for Landlord entering into this Lease, Tenant
warrants and represents that none of Tenant, any Affiliate of Tenant, any
partner, member or any stockholder owning more than ten percent (10%) of the
issued and outstanding shares in Tenant or any Affiliate of Tenant, or any
beneficial owner of Tenant, any Affiliate of Tenant or any such partner, member
or stockholder of Tenant (collectively, a “Tenant Owner”): (a) is a Blocked
Party; (b) is owned or controlled by, or is acting, directly or indirectly, for
or on behalf of, any Blocked Party; or (c) has instigated, negotiated,
facilitated, executed or otherwise engaged in this Lease, directly or
indirectly, on behalf of any Blocked Party. Tenant shall immediately notify
Landlord if any of the foregoing warranties and representations becomes untrue
during the Term.

29.35.3 Tenant shall not: (a) transfer or permit the transfer of any interest in
Tenant or any Tenant Owner to any Blocked Party; or (b) make a Transfer to any
Blocked Party or party who is engaged in illegal activities.

29.35.4 If at any time during the Term (a) Tenant or any Tenant Owner becomes a
Blocked Party or is convicted, pleads nolo contendere, or is indicted,
arraigned, or custodially detained on charges involving money laundering or
predicate crimes to money laundering; (b) any of the representations or
warranties set forth in this Section become untrue; or (c) Tenant breaches any
of the covenants set forth in this Section, the same shall constitute a Default.
In addition to any other remedies to which Landlord may be entitled on account
of such Default, Landlord may immediately terminate this Lease and refuse to pay
any Allowance or other disbursements due to Tenant under this Lease.

29.36 PILOT Provisions. The title to the Project is currently vested in The
Industrial Development Board of the City of Memphis and County of Shelby,
Tennessee (the “IDB”) pursuant to a tax freeze incentive program (the “PILOT
Program”) and is leased to the Landlord under a lease of record as Instrument
Number GG 9110, in the Register’s Office of Shelby County, Tennessee (the “PILOT
Lease”). Tenant has applied for tax relief under the PILOT program and has been
approved for a three year tax reduction. Landlord agrees that it will cooperate
with Tenant in obtaining the benefits of the PILOT Program for the said period
and will execute any documents reasonably required by the IDB in order for the
Lessee to obtain and retain the PILOT benefits, including, without limitation,
an Amendment to the PILOT Lease (the “Amendment”);provided in no event shall any
such documents reduce Landlord’s rights or increase Landlord’s obligations, and
the same shall be effected at no cost to Landlord. As long as no Default has
occurred, Landlord will not by its acts or omissions permit the PILOT Lease to
be terminated during the said three (3) year period. Notwithstanding any
provision of this Lease to the contrary, the amount of Taxes due by Tenant shall
be the payment under the Amendment attributable to the Premises.

29.37 ERISA. Tenant has been informed that a specified pension plan may have an
interest in the Project. Tenant hereby represents and warrants that it is not a
party in interest to such plan, within the meaning of Section 3(14) of the
Employee Retirement Income Security Act of 1974, as amended.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF the parties have executed this Lease, under seal, as
of the date first-above written.

 

    LANDLORD: Witness:   TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA,
a New York corporation, for the benefit of its Separate ______________________  
      By: /s/ Denise Maxwell Date:   Printed Name: Denise Maxwell     Title:
Director     Date:    

(SEAL)

    TENANT: Witness:   eCOST.COM, INC., a Delaware corporation /s/ Patrick Burke
        By: /s/ Adam Shaffer Date: 1/7/05   Printed Name: Adam Shaffer    
Title: Chairman and CEO     Date: 1/7/05    

(SEAL)

--------------------------------------------------------------------------------


ADDENDUM #1


LETTER OF CREDIT

    A.        Upon execution of this Lease, Tenant shall deliver to Landlord a
letter of credit payable in Memphis, Tennessee, in the amount of Two Hundred
Thousand and No/100 Dollars ($200,000.00) (the “LC Amount”) or the reduced
amounts as hereinafter provided. Such letter of credit, together with any
additional letters of credit required herein, and any renewals or replacements
thereof (collectively, the “Letter of Credit”) shall be clean, unconditional,
irrevocable, transferable and in the form attached as Appendix 1.

    B.        Tenant shall keep the Letter of Credit in full force and effect at
all times during the Term and for thirty (30) days after the expiration of the
Term for the amounts provided herein. The initial Letter of Credit shall expire
no sooner than twelve (12) months from the date thereof. The Letter of Credit
must be satisfactorily renewed or replaced with replacement letters of credit
meeting all of the above requirements except that the expiration date shall be
no less than twelve (12) months from the date of issuance. Such renewal or
replacement letters of credit must be in Landlord’s possession no later than
thirty (30) days prior to the expiration of the then current letter of credit.
Tenant shall be responsible for obtaining such renewal or replacement Letter of
Credit at its sole expense. Failure to renew or replace the Letter of Credit in
accordance with the foregoing will entitle Landlord to present the Letter of
Credit for payment, without providing Tenant any notice or opportunity to cure,
and the entire sum drawn thereunder shall be held by Landlord as provided in
subsection G, below.

    C.        Tenant understands that Landlord is relying upon the financial
condition of the issuer of the Letter of Credit, as a primary inducement to
Landlord to lease the Premises to Tenant. In the event Moody’s rating on the
issuer’s long term senior debt becomes less than Baa2 while the Letter of Credit
is outstanding, Landlord may notify Tenant of such fact, and Tenant shall have
fifteen (15) Business Days from the date of such notice within which to either
(i) secure the Letter of Credit with additional collateral acceptable to
Landlord in its sole discretion; (ii) provide a substitute letter of credit in
the same form as the Letter of Credit but issued by a banking institution
reasonably satisfactory to Landlord having its senior long term debt rated at
least Baa2 by Moody’s or equivalent rating service; or (iii) have the Letter of
Credit confirmed by a banking institution reasonably satisfactory to Landlord
having its senior long term debt rated at least Baa2 by Moody’s or equivalent
rating service. Failure to do one of the foregoing within such time shall
constitute a default under this Lease and shall entitle Landlord to present the
Letter of Credit for payment at any time after such default, without providing
Tenant any further notice or opportunity to cure, and the entire sum drawn
thereunder shall be held by Landlord as provided in subsection G, below.

    D.        In the event of a transfer of Landlord’s interest in the Building,
Landlord shall have the right to transfer the Letter of Credit to the transferee
and give Tenant notice thereof and thereupon the Landlord shall, without any
further agreement between the parties, be released by Tenant from all liability
therefor, and it is agreed that the provisions hereof shall apply to every
transfer or assignment of said Letter of Credit to a new landlord of which
Tenant has notice.

    E.        Tenant covenants that it will not assign or encumber the Letter of
Credit or any part thereof and that neither Landlord not its successors or
assigns will be bound by any such assignment, encumbrance, attempted assignment
or attempted encumbrance.

    F.        In the event of a Default, in addition to any or all of its other
remedies contained in this Lease, Landlord shall have the right (but not the
obligation) to present the Letter of Credit for payment and to draw thereon, in
whole or in part and the entire draw thereunder shall be held by Landlord as
provided in Section G below. In the event of any such draw, which is less than
the applicable LC Amount, Tenant shall forthwith provide Landlord with an
additional letter of credit in an amount sufficient to restore the aggregate
amounts of the Letter(s) of Credit held by Landlord to the LC Amount.

    G.        Landlord may use or apply the whole or any part of the amounts
drawn on the Letter of Credit (the “Proceeds”) for the payment of Tenant’s
obligations under this Lease. Any Proceeds not otherwise applied to amounts then
due Landlord shall serve as security for the prompt, full, and faithful
performance by Tenant of the terms and provisions of this Lease. Tenant’s
obligation to furnish the Letter of Credit and any use, application or retention
by Landlord of all or any part of the Proceeds shall not be deemed in any way to
constitute liquidated damages for any default by Tenant, or to limit the
remedies to which Landlord is otherwise entitled under the terms of this Lease.
In the event the Proceeds are reduced below the then applicable LC Amount by
such use or application, Tenant shall deposit with Landlord, within fifteen (15)
Business Days after notice, an amount sufficient to restore the amount of the
Proceeds to the LC Amount. Landlord shall not be required to keep the Proceeds
separate from Landlord’s general funds or pay interest on the Proceeds. Provided
Tenant has performed all of its obligations under this Lease, any remaining
portion of the Proceeds shall be returned to Tenant within thirty (30) days
subsequent to the Expiration Date. No trust or fiduciary relationship is created
herein between Landlord and Tenant with respect to the Proceeds. If Landlord
transfers the Premises during the Term of this Lease, Landlord may pay the
Proceeds to Landlord’s successor-in-interest, in which event the transferring
Landlord shall be released from all liability for the return of the Proceeds.

    H.        Provided no Default involving the payment of Rent has occurred and
remains uncured under this Lease prior to the fourth (4th) anniversary of the
Commencement Date, on the fourth (4th) anniversary of the Commencement Date, the
LC Amount shall be reduced to One Hundred Thirty-four Thousand and No/100
Dollars ($134,000.00).

    I.        It is understood that Landlord may immediately draw upon the
Letter of Credit following the occurrence of an event that, with the giving of
notice or passage of time would become a Default, if, during any such notice or
cure period, the Letter of Credit would expire, or the amount thereof would
otherwise reduce.

    J.        Provided no Default involving the payment of Rent has occurred
under this Lease between the fourth (4th) and fifth (5th) anniversaries of the
Commencement Date, on the fifth (5th) anniversary of the Commencement Date, the
LC Amount shall be reduced to Sixty-eight Thousand and No/100 Dollars
($68,000.00).

    J.        Landlord shall return the Letter of Credit to Tenant within
thirty (30) days following the expiration of the Term; provided however, no such
release shall occur at any time when Tenant has failed to perform any of its
obligations under the under the Lease, regardless of whether any applicable
notice or cure periods have expired.

--------------------------------------------------------------------------------

         APPENDIX 1

IRREVOCABLE STANDBY LETTER OF CREDIT

LETTER OF CREDIT NO.: DATE: , 20__ ISSUING BANK:

      ADDRESS:

_________________

_________________

FACSIMILE NO.: EXPIRATION DATE: , 20__, AT OUR COUNTERS AMOUNT: US DOLLARS ($ )

BENEFICIARY:

      ADDRESS:

_________________

_________________

FACSIMILE NO.:

        WE HEREBY ESTABLISH IN YOUR FAVOR OUR IRREVOCABLE LETTER OF CREDIT NO.
IN THE AMOUNT OF US DOLLARS ($ ) FOR THE ACCOUNT OF [TENANT]. DRAW(S) UP TO THE
MAXIMUM AGGREGATE AMOUNT AVAILABLE UNDER THIS LETTER OF CREDIT, ARE PAYABLE BY
US WITHIN TWO BUSINESS DAYS AFTER OUR RECEIPT ON OR PRIOR TO OUR CLOSE OF
BUSINESS ON THE EXPIRATION DATE, OF ONE OR MORE DRAW STATEMENTS PURPORTEDLY
SIGNED BY YOUR AUTHORIZED OFFICER OR REPRESENTATIVE OR, IF THIS LETTER OF CREDIT
IS TRANSFERRED, BY AN AUTHORIZED OFFICER OR REPRESENTATIVE OF ANY TRANSFEREE
BENEFICIARY. EACH DRAW STATEMENT SHOULD BE ADDRESSED TO US, REFERENCE THIS
LETTER OF CREDIT BY NUMBER, SPECIFY THE AMOUNT OF THE DRAW REQUEST, SET FORTH
WIRE TRANSFER INSTRUCTIONS AND CONTAIN, IN SUBSTANCE, THE FOLLOWING STATEMENT
(WITH THE AMOUNT OF THE DRAW REQUEST AND WIRE TRANSFER INSTRUCTIONS COMPLETED):
“BENEFICIARY HEREBY DRAWS ON LETTER OF CREDIT NO. IN THE AMOUNT OF
$______________. FUNDS IN RESPECT OF THIS DRAW REQUEST SHOULD BE WIRE
TRANSFERRED TO ___________ BANK, ROUTING NO. __________, ACCOUNT NO.
____________ FOR CREDIT TO THE ACCOUNT OF ____________________________.” NO
FURTHER INFORMATION SHALL BE REQUIRED ON SUCH DEMAND.

        THIS LETTER OF CREDIT SHALL INITIALLY EXPIRE ON , 20___. SUCH EXPIRATION
DATE SHALL BE AUTOMATICALLY EXTENDED WITHOUT NOTICE OR AMENDMENT FOR PERIODS OF
ONE (1) YEAR, BUT IN NO EVENT LATER THAN THREE (3) YEARS AFTER THE COMMENCEMENT
DATE, UNLESS AT LEAST SIXTY (60) DAYS BEFORE ANY EXPIRATION DATE, WE NOTIFY YOU
BY REGISTERED MAIL OR OVERNIGHT COURIER SERVICE AT YOUR ADDRESS ABOVE (OR ANY
OTHER ADDRESS OF WHICH YOU PROVIDE US NOTICE AT OUR ADDRESS SET FORTH ABOVE),
THAT THIS LETTER OF CREDIT IS NOT EXTENDED BEYOND THE CURRENT EXPIRATION DATE.
UPON RECEIPT BY YOU OF SUCH NOTIFICATION, YOU MAY DRAW ON THIS LETTER OF CREDIT
AS SET FORTH ABOVE, PROVIDED THAT THE AMOUNT OF YOUR DRAW SHALL NOT EXCEED THE
TOTAL AMOUNT AVAILABLE FOR PAYMENT HEREUNDER.

        DRAW REQUESTS NEED NOT BE PRESENTED AS ORIGINALS AND MAY BE SUBMITTED IN
PERSON, BY COURIER, BY MAIL OR BY FACSIMILE TO OUR ADDRESS OR FACSIMILE NUMBER
STATED ABOVE.

        THIS LETTER OF CREDIT IS TRANSFERABLE ONE OR MORE TIMES IN WHOLE BUT NOT
IN PART UPON OUR RECEIPT OF A TRANSFER REQUEST IN THE FORM ATTACHED AS EXHIBIT
A, SIGNED BY THE THEN CURRENT BENEFICIARY. THE CHARGE FOR EACH TRANSFER IS
LIMITED TO $100.

        THIS LETTER OF CREDIT IS GOVERNED BY THE INTERNATIONAL STANDBY PRACTICES
1998 (ICC PUBLICATION NO. 590), EXCEPT TO THE EXTENT THE SAME WOULD BE
INCONSISTENT WITH THE EXPRESS PROVISIONS HEREOF. WE HEREBY WAIVE AND DISCLAIM
RIGHTS OF SUBROGATION IN RESPECT OF ANY DRAW MADE BY YOU, WHETHER ARISING UNDER
THE UNIFORM COMMERCIAL CODE OR OTHERWISE.

_________________

      AUTHORIZED OFFICER

[NOTE: THE AMOUNT OF THE LETTER OF CREDIT SHALL BE REDUCED TO THE SUM OF ONE
HUNDRED THIRTY-FOUR THOUSAND AND NO/100 DOLLARS ($134,000.00) AS TO THE SECOND
LETTER OF CREDIT, SIXTY-EIGHT THOUSAND AND NO/100 DOLLARS ($68,000.00) FOR THE
THIRD LETTER OF CREDIT WITH ONE (1) YEAR EXTENSIONS AS TO THE SECOND AND THIRD
LETTERS OF CREDIT.]

--------------------------------------------------------------------------------

         EXHIBIT A

         Transfer Form

--------------------------------------------------------------------------------


ADDENDUM #1

Renewal Option

Tenant shall have personal and non-transferable option(s) to renew the term of
this Lease as set forth on the Lease Summary. Each renewal term shall begin the
first day following the expiration of the immediately preceding Term. Tenant
shall have the right to exercise the renewal option(s) conferred herein by
giving Landlord notice at least two hundred seventy (270) days, but not more
than three hundred sixty-five (365) days, prior to the expiration of the then
current Term; provided that, at the time of exercise and as of the commencement
of the renewal term (a) no Default has occurred and remains uncured; and (b)
Tenant has not sublet or assigned any portion of the Premises other than a
Permitted Transfer.

The renewal option(s) shall be subject to all of the terms and conditions
contained in this Lease, except that Rent during each renewal term shall be
Market Rent. “Market Rent” shall be the anticipated rate in effect for the
Premises as of the commencement of the renewal term, together with any market
rate increases during the renewal term, based upon the rents generally in effect
for new leases of space in the area in which the Building is located of
equivalent quality, size, utility and location, and taking into account the
length of the renewal term and the credit standing of Tenant. Landlord shall
lease the Premises to Tenant in their then-current condition, and Landlord shall
not provide to Tenant any allowances (e.g., moving allowance, construction
allowance, free rent or the like) or other tenant inducements. In the event that
Tenant shall exercise an option to renew this Lease, then the Market Rent shall
be agreed upon in a meeting of the parties hereto held at least ninety (90) days
prior to the expiration of the then current Term. If the parties are able to
agree on an amount of Rent that is mutually satisfactory, then such agreements
shall be placed in writing and shall be signed by the parties hereto and shall
thereupon become a part of this Lease.

If the parties hereto are unable to agree upon the Rent at least thirty (30)
days prior to the commencement of any renewal term, then the disagreement shall
be promptly submitted to arbitration as provided in the Lease.

Failure of Tenant properly to exercise any option herein granted shall be
construed as a waiver of all options herein granted, and the Lease shall then
terminate at the expiration of the then current Term.

--------------------------------------------------------------------------------


EXHIBIT B — SITE PLAN OF BUILDING

 

[jan1381.gif]

--------------------------------------------------------------------------------


EXHIBIT C — LEGAL DESCRIPTION

Being part of the Corporate Estates, Inc. property as recorded in Instrument FF
4360 at the Shelby County Register’s Office located in Memphis, Tennessee and
being more particularly described as follows:

Commencing at the intersection of the South line of Shelby Drive (114’
right-of-way) and the East line of Malone Road (106' right-of-way); thence S
89º20'45” E along the South line of Shelby Drive a distance of 2,542.73 feet to
a found ½ inch re-bar which is the Northeast corner of the Robert E. Royal (TR)
property as recorded in Instrument AZ 3918 and the Northwest corner of the
Corporate Estates, Inc. property as recorded in Instrument EW 6986; thence
S 0º04'10” W along the East line of said Robert E. Royal property and the West
line of the said Corporate Estates, Inc. property a distance of 1,265.90 feet to
a point on the West line of another Corporate Estates, Inc. property as recorded
in Instrument FF 4360: thence S 0º04'09” W along the West line of said Corporate
Estates, Inc. property and the East line of said Robert E. Royal (TR) property a
distance of 314.50 feet to the Point of Beginning;

Thence leaving said line S 89º55'51” E a distance of 155.91 feet to a point;
thence N 0º04'09” E a distance of 35.00 feet to a point; thence S 89°55'51” E a
distance of 63.08 feet to a point; thence N 58°26'21” E a distance of 50.42 feet
to a point; thence N 0°04'09" E a distance of 49.31 feet to a point; thence S
89°55'51” E a distance of 85.28 feet to a point; thence N 59°26'21” E a distance
of 117.76 feet to a point; thence S 89°55'51” E a distance of 272.90 feet to a
point; thence S 0°04'09” W a distance of 453.12 feet to a point; thence S
89°23'38” E a distance of 1866.41 feet to a point on the East line of proposed
Pleasant Hill Road (114 foot right of way); thence along said East line along a
curve to the right having a radius of 1,457.00 feet an arc length of 10.03 feet
(chord of S 20°48'24” E – 10.03 feet) to a point; thence continuing along said
right of way S 88°26'39” E a distance of 35.72 feet to a point on the
approximate centerline of Pleasant Hill Road and on the East property line of
said Corporate Estates property; thence along said East property line S 0°11'27”
E a distance of 50.08 feet to a point; thence leaving said East property line N
89°23'38” W a distance of 1,905.92 feet to a point; thence S 0°04'09” W a
distance of 676.39 feet to a point on the South line of said Corporate Estates,
Inc. property and the North line of the Corporate Estates, Inc. & Mitchell
Investments LLC property as recorded in Instrument JJ 0253; thence along said
North line N 89°23'01” W a distance of 719.92 feet to a point which is the
common corner of the said Corporate Estates, Inc. property, the said Corporate
Estates, Inc. & Mitchell Investments LLC property, the said Robert E. Royal
property, and the Southeast Equities Ltd. property as recorded in Instrument HS
1970; thence along the East line of the Corporate Estates, Inc. property N
0°04'09” E a distance of 1,012.63 feet to the point of beginning and containing
919,461 square feet or 21.108 acres.

--------------------------------------------------------------------------------


EXHIBIT D — TERM CERTIFICATION

The undersigned, as Tenant, under that certain lease dated
______________________ (the "Lease") with _________________________________, as
Landlord, hereby certifies as follows:

1.     That the undersigned has entered into occupancy of the Premises described
in the Lease.

2.     That the Lease is in full force and effect and has not been assigned,
modified, supplemented or amended in any way, except as follows: .

3.     That the Lease represents the entire agreement between the parties as to
said leasing.

4.     That the Commencement Date of the Lease is: __________________________.
The Lease expires on __________________________.

5.     That all conditions of the Lease to be performed by Landlord and
necessary to the enforceability of the Lease have been satisfied to Tenant’s
knowledge.

6.     That there are no defaults by either Tenant or Landlord under the Lease.

7.     That no rents have been prepaid, other than as provided in the Lease.

8.     That on this date there are no existing defenses or offsets, which the
undersigned has against the enforcement of the Lease by Landlord.

9.     That the undersigned has received ___ set(s) of keys to the Premises on
this date.

        EXECUTED this ___________day of ___, 2004.

         TENANT:

         eCOST.COM, INC.

By:

Printed Name:

Title:

--------------------------------------------------------------------------------


EXHIBIT E – CONSTRUCTION

        This Exhibit sets forth the terms and conditions relating to
construction work in the Premises. All references in this Exhibit to capitalized
terms or “this Lease” shall mean the relevant portion of the lease to which this
Exhibit is attached and of which this Exhibit forms a part.

A.     GENERAL CONDITIONS FOR CONSTRUCTION BY TENANT AFTER INITIAL WORK BY
LANDLORD.

1.     Inspection by Landlord. Landlord shall have the right to inspect work at
all times; provided however, Landlord’s failure to inspect any work shall in no
event constitute a waiver of any of Landlord’s rights hereunder, nor shall
Landlord’s inspection of the work constitute Landlord’s approval thereof. Should
Landlord disapprove any work, Landlord shall notify Tenant in writing of such
disapproval and shall specify the items disapproved. In the event Landlord
disapproves of any matter that might adversely affect the Building Structure or
exterior appearance of the Building or any other tenant, Landlord may take such
action as Landlord deems reasonably necessary, but not before notifying Tenant
and giving Tenant a reasonable opportunity to correct any such default, at
Tenant’s expense and without incurring any liability on Landlord’s part, to
correct any such matter, including, without limitation, causing the cessation of
the applicable work.

2.     Insurance. In addition to any insurance that may be required under this
Lease, Tenant shall secure, pay for and maintain or cause Tenant’s contractors
to secure, pay for and maintain during the continuance of any work, the
following insurance:

(a)     Worker’s Compensation and Employer’s Liability Insurance with limits of
not less than $500,000, or such higher amounts as may be required from time to
time by applicable Laws.

(b)     Commercial General Liability Insurance (including Contractor’s
Protective Liability) in an amount not less than $1,000,000 per occurrence,
whether involving bodily injury liability (or death resulting therefrom) or
property damage liability or a combination thereof with a minimum aggregate
limit of $2,000,000, and with umbrella coverage with limits not less than
$5,000,000. Such insurance shall provide for explosion and collapse, completed
operations coverage and broad form blanket contractual liability coverage and
shall insure against any and all claims for bodily injury, including death
resulting therefrom, and damage to the property of others and arising from its
operations under the contracts whether such operations are performed by Tenant’s
contractors or by anyone directly or indirectly employed by any of them.

(c)     Automobile Liability Insurance, including the ownership, maintenance and
operation of any automotive equipment, owned, hired, or non-owned in an amount
not less than $500,000 for each person in one accident, and $1,000,000.00 for
injuries sustained by two or more persons in any one accident and property
damage liability in an amount not less than $1,000,000.00 for each accident.
Such insurance shall insure against any and all claims for bodily injury,
including death resulting therefrom, and damage to the property of others
arising from its operations under the contracts, whether such operations are
performed by Tenant’s contractors, or by anyone directly or indirectly employed
by any of them.

(d)     “All-risk” builder’s risk insurance for the full insurable value of the
work. This insurance shall include the interests of Landlord and Tenant (and
their respective contractors and subcontractors of any tier to the extent of any
insurable interest therein) in the work and shall insure against physical loss
or damage including, without duplication of coverage, theft vandalism and
malicious mischief. If any materials will be stored offsite or will be in
transit to the job site and are not covered under said “all-risk” builder’s risk
insurance, then Tenant shall effect and maintain similar property insurance on
such materials. Any loss insured under said “all-risk” builder’s risk insurance
shall be adjusted with Landlord and Tenant and made payable to Landlord, as
trustee for the insureds, as their interests may appear.

(e)     All policies (except the worker’s compensation policy) shall be endorsed
to include the Landlord Related Parties as additional insureds. The waiver of
subrogation provisions contained in the Lease shall apply to all property
insurance policies to be obtained by Tenant pursuant to this section. All
insurance policies shall provide that all additional insureds shall be given
thirty (30) days’ prior written notice of any reduction, cancellation or
non-renewal of coverage (except that ten (10) days’ notice shall be sufficient
in the case of cancellation for non-payment of premium) and shall provide that
the insurance coverage afforded to the additional insureds shall be primary to
any insurance carried independently by said additional insureds. Certificates
for all insurance required hereunder shall be delivered to Landlord before the
commencement of construction and before any contractor’s equipment is moved onto
the Property.

3.     Lien Free Completion.

(a)     For any work that would cost more than $50,000, Landlord may require, at
Landlord’s sole option, that Tenant provide to Landlord such security as
reasonably determined by Landlord to protect Landlord against any liability in
connection with the work, including but not limited to a lien and completion
bond naming Landlord as a co-obligee.

(b)     Tenant shall use its best efforts to obtain or cause to be obtained a
“no-lien” contract from each of Tenant’s contractors. All subcontractors under
each of the contracts shall be given a notice of such no-lien contract before
such subcontractor furnishes any labor or materials. Upon completion of the
work, Tenant shall furnish Landlord with full and final waivers of liens and
contractors’ affidavits and statements, in such form as may be required by
Landlord, Landlord’s title insurance company and any Mortgagee, from all parties
performing labor or supplying materials or services in connection with the work
showing that all of said parties have been compensated in full.

(c)     If Tenant fails to make any payment relating to the work, Landlord,
after notice to Tenant and allowing Tenant a reasonable time to cure, as its
option, may complete the work, make such payment and hold Tenant liable for the
costs thereof.

4.     Plan Approval. Landlord’s approval of Tenant’s plans will not be
unreasonably withheld, provided that (a) they comply with all Laws; (b) the
improvements do not adversely affect (as determined by Landlord) the Building
Structure, the exterior appearance of the Building, or the appearance of the
Common Areas; (c) the plans are sufficiently detailed to allow construction of
the improvements in a good and workmanlike manner; and (d) construction of the
improvements conforms to the requirements set forth in this Exhibit.
Notwithstanding that any plans prepared by Tenant or its space planner,
architect or engineer are reviewed by Landlord and notwithstanding any advice or
assistance that Landlord may render to Tenant, Landlord shall have no liability
whatsoever for the completeness, design or sufficiency of such plans, or the
compliance of such plans with Laws.

5.     Change Orders. Tenant shall make no material changes or modifications to
the plans approved by Landlord without Landlord’s prior written consent. Such
approval shall not be unreasonably withheld or delayed, as long as such
requested change meets (a) through (d) in Section 4 above and the same would not
delay the completion of the work. If any change order would increase the cost of
construction, as a condition of such approval Landlord may require that Tenant
deposit any increased cost with Landlord, or provide Landlord with other
security therefor acceptable to Landlord.

6.     Pre-Construction Activity. At least thirty (30) days prior to
commencement of any work, Tenant shall submit the following information and
items to Landlord for Landlord’s review and approval:

(a)     The proposed plans.

(b)     A detailed critical path construction schedule containing the major
components of the work and the time required for each, including the scheduled
commencement date of construction of the work, milestone dates and the estimated
date of completion of construction.

(c)     An itemized statement of estimated construction cost, including, without
limitation, fees for permits and architectural and engineering fees.

(d)     Evidence satisfactory to Landlord in all respects of Tenant’s ability to
pay the cost of the work as and when payments become due.

(e)     The names and addresses of Tenant’s contractors (and said contractor’s
subcontractors) and materialmen to be engaged by Tenant for the work
(individually, a “Tenant Contractor,” and collectively, “Tenant’s Contractors”).
Landlord shall have the right to approve Tenant’s Contractors for Material
Alterations, such approval not to be unreasonably withheld or delayed.

(f)     Certificates of insurance as required herein.

No work by Tenant shall proceed until Landlord has approved all of the foregoing
items.

7.     Performance of Work.

(a)     All work by Tenant shall be performed under a valid permit when
required, a copy of which shall be furnished to Landlord before commencement of
such work.

(b)     All work shall comply in all respects with (i) all applicable Laws;
(ii) applicable standards of the American Insurance Association (formerly, the
National Board of Fire Underwriters) and the National Electrical Code; and
(iii) building material manufacturer’s specifications.

(c)     Tenant’s contractors shall be licensed contractors, possessing good
labor relations, capable of performing quality workmanship and working in
harmony with Landlord’s contractors and subcontractors in the Building. All work
shall be coordinated with any other construction or other work in the Building
in order not to adversely affect construction work being performed by or for
Landlord or its tenants.

(d)     Tenant shall use only new materials that are at least equivalent to
those then located in the Premises, except where explicitly shown in the plans
approved by Landlord. All work shall be done in a good and workmanlike manner.
Tenant shall obtain contractors’ warranties of at least one (1) year duration
from the completion of the work against defects in materials and workmanship.

(e)     If Tenant’s work involves a Material Alteration, at Tenant’s reasonable
expense, Tenant shall engage the services of an on-site project manager approved
in advance by and reasonably acceptable to Landlord, who will be charged with
the task of performing daily supervision of the work. Such on-site manager shall
be familiar with the Rules and Regulations and the construction procedures for
the Building and all personnel of the Building engaged directly or indirectly in
the management, operation and construction of the Building. Such on-site project
manager shall be accountable and responsible to Tenant and to Landlord and,
where necessary, shall serve as a liaison between Landlord and Tenant with
respect to the work.

(f)     If Tenant’s Work involves a Material Alteration, Tenant shall pay to
Landlord a percentage of the cost of any tenant work (such percentage, which
shall vary depending upon whether or not Tenant orders the work directly from
Landlord, to be established by Landlord on a uniform basis for the Building)
sufficient to compensate Landlord for all overhead, general conditions, fees and
other costs and expenses arising from Landlord’s supervision of or involvement
with such work.

8.     As-Built Plans and Specifications. Immediately after completion of any
work on the Premises by Tenant, Tenant shall deliver to Landlord “as-built”
plans and specifications (including, without limitation, all working drawings)
for the work.

9.     Miscellaneous. All construction work shall be performed in conformity
with the Contractor Rules and Regulations set forth in Exhibit E-2. Landlord
shall have the right to order Tenant or any of Tenant’s contractors who violate
the requirements imposed on Tenant or Tenant’s contractors in performing work to
cease work and remove its equipment and employees from the Building.

B.     INITIAL BUILD-OUT

1.     Definitions.

(a)     “Allowance” shall mean a one-time tenant improvement allowance in the
amount set forth on the Lease Summary.

(b)     “Approved Working Drawings” shall have the meaning set forth in
Exhibit E-1.

(c)     “Excess Costs” shall mean Total Construction Costs in excess of the
Allowance.

(d)     “Fixed Cost Work” shall mean the improvements to the Premises set forth
in Schedule 1.

(e)     “Substantial Completion” of the Premises shall occur upon the completion
of construction of the Tenant Improvements in the Premises pursuant to the
Approved Working Drawings by Landlord, with the exception of any Punchlist Items
and any tenant fixtures, work-stations, built-in furniture, or equipment to be
installed by Tenant. Substantial Completion shall have occurred even though
minor details of construction, decoration and landscaping or mechanical
adjustments remain to be completed, and when a final inspection has taken place
and the inspector has picked up the use and occupancy card for the Premises,
such that the Premises comply with applicable codes and Tenant may occupy the
Premises for the conduct of its business.

(f)     “Tenant Delay” shall mean each day of delay in the performance of the
work that occurs because of (i) Tenant’s failure to timely deliver or approve
any required documentation; (ii) any change by Tenant to the Approved Working
Drawings which delays the work; (iii) any specification by Tenant of materials
or installations in addition to or other than Landlord’s standard finish-out
materials or Tenant’s requirement for materials, components, finishes or
improvements that are not available in a commercially reasonable time given the
anticipated Possession Date; (iv) postponement of any work at the request of
Tenant; (v) the failure by Tenant’s architect, space planner or other agent or
contractor, to timely prepare plans, pull permits, provide approvals or perform
any other act required hereunder of Tenant; (vi) the failure of Tenant to pay,
when due, any amounts required to be paid by Tenant; (vii) Tenant’s failure to
attend any meeting with Landlord, any architect, design professional, or any
contractor, or their respective employees or representatives of which Tenant has
timely notice, as may be required or scheduled hereunder or otherwise necessary
in connection with the preparation or completion of any construction documents,
such as the Approved Working Drawings, or in connection with the performance of
any work; (viii) a breach by any Tenant Related Parties of the terms of this
Exhibit or this Lease; (ix) changes in any of the Approved Working Drawings
because the same do not comply with Laws (if the same were prepared by Tenant)
which delays the work; and (x) any other acts or omissions of any Tenant Related
Parties which delay the work.

(g)     “Tenant Improvements” shall mean the Fixed Cost work and the Turn-Key
Work.

(h)     “Turn-Key Work” shall mean the improvements to the Premises set forth in
Schedule 2 which shall be the sole responsibility of the Landlord and not
included in the Fixed Cost Work.

(i)     “Total Construction Costs” shall mean the entire cost of constructing
the Tenant Improvements, including, without limitation, space planning and
preparation of the Approved Working Drawings, labor and materials, electrical
and other utility usage during construction, trash removal, related taxes and
insurance costs, the reasonable fees of any construction managers and any
administrative fee to Landlord.

2.     Allowance and Excess Costs Deposit.

(a)     Provided no Default has occurred and remain uncured, Landlord shall
provide an amount up to the Allowance to be applied toward Total Construction
Costs for the Fixed Cost Work. The Allowance must be used in conjunction with
the Fixed Cost Work, and any unused amount shall be forfeited with no further
obligation by Landlord with respect thereto. All Tenant Improvements for which
the Allowance has been made available shall be deemed Landlord’s property.
Tenant shall not be entitled to use any portion of the Allowance for anything
other than the Fixed Cost Work.

(b)     In no event shall Landlord be obligated to make disbursements with
respect to the Fixed Cost Work in an amount that exceeds the Allowance. The
Allowance shall not be disbursed to Tenant, but shall be applied by Landlord to
the payment of the Total Construction Costs for the Fixed Cost Work, if, as, and
when the cost of the Fixed Cost Work is actually incurred. (c) Upon the later to
occur of Tenant’s execution of this Lease or the date the Excess Costs have been
determined by Landlord, Tenant shall deliver to Landlord cash in the amount
equal the Excess Costs (the “Excess Costs Deposit”). In the event that after
Tenant’s execution of this Lease, any revisions, changes, or substitutions shall
be made to the Approved Working Drawings or the Tenant Improvements as approved
by Landlord and Tenant, Tenant shall pay any additional costs that arise in
connection with such revisions, changes or substitutions to Landlord immediately
upon Landlord’s request as an addition to the Excess Costs Deposit. The Excess
Cost Deposit shall be disbursed by Landlord prior to the disbursement of the
Allowance.

3.     Punchlist. Landlord will notify Tenant when Landlord considers
Substantial Completion to have occurred. Within five (5) Business Days
thereafter, Landlord’s representative and Tenant’s representative shall conduct
a walk-through of the Premises and identify any necessary touch-up work, repairs
and completion items that are necessary for final completion of the Tenant
Improvements (the “Punchlist Items”). Neither Landlord’s representative nor
Tenant’s representative shall unreasonably withhold his or her agreement on
Punchlist Items. Landlord shall use reasonable efforts to complete all Punchlist
Items within thirty (30) days after agreement thereon; however, Landlord shall
not be obligated to engage overtime labor in order to complete such items.

4.     Warranties. Landlord shall use reasonable efforts to obtain a warranty
from Landlord’s contractor against defects in materials and workmanship for
one (1) year following Substantial Completion. Landlord hereby assigns to Tenant
all warranties and guaranties by the contractor and all available warranties on
all equipment and fixtures and other items installed in the Premises, and Tenant
hereby waives all claims against Landlord relating to, or arising out of the
construction of, the Tenant Improvements, except as provided herein.

5.     Miscellaneous.

(a)     Provided the same will not interfere with the Landlord Work, Landlord
shall allow Tenant access to the Premises commencing upon execution of this
Lease for the purpose of installing Tenant’s equipment or fixtures (including,
without limitation, Tenant’s wiring, data and telephone equipment) in the
Premises. Prior to Tenant’s entry into the Premises as permitted by the terms of
this section, Tenant shall submit a schedule detailing the timing and purpose of
Tenant’s entry to Landlord for its approval which shall not be unreasonably
withheld or delayed. Any such early occupancy shall be on all the terms and
conditions contained in this Lease, except for the payment of Base Rent and
Tenant’s Cost Allocation.

(b)     Unless otherwise indicated, all references herein to a “number of days”
shall mean and refer to calendar days. If any item requiring approval is timely
disapproved by Landlord, the procedure for preparation of the document and
approval thereof shall be repeated until Landlord approves the document.

(c)     Notwithstanding any provision to the contrary contained in this Lease,
if a Default has occurred at any time prior to Substantial Completion and
remains uncured, then (i) in addition to all other rights and remedies granted
to Landlord pursuant to this Lease, Landlord shall have the right to cause the
contractor to cease the construction of the Premises (in which case, Tenant
shall be responsible for any delay in Substantial Completion caused by such work
stoppage); and (ii) all other obligations of Landlord under the terms of this
Exhibit shall be forgiven until such time, if any, as such Default may be cured.

--------------------------------------------------------------------------------


EXHIBIT E-1 – TENANT IMPROVEMENT WORK

1.     Preparation of Working Drawings.

(a)     The Space Plans prepared by Denton Architecture dated December 17, 2004
have been approved by the parties (“Space Plans”). Landlord shall cause the
Architect and Engineer to prepare final working drawings of the Tenant
Improvements based on the Space Plans and deliver the same to Tenant for its
review and approval (which approval shall not be unreasonably withheld, delayed
or conditioned). Tenant shall notify Landlord whether it approves of the
submitted working drawings within five (5) Business Days after Landlord’s
submission thereof. If Tenant disapproves of such working drawings, then Tenant
shall notify Landlord thereof specifying in reasonable detail the reasons for
such disapproval. Landlord shall revise such working drawings in accordance with
Tenant’s objections and submit the revised working drawings to Tenant for its
review and approval. Tenant shall notify Landlord in writing whether it approves
of the revised working drawings within five (5) Business Days after its receipt
thereof. If Tenant fails to notify Landlord that it disapproves of the initial
working drawings within five (5) Business Days (or, in the case of resubmitted
working drawings, within five (5) Business Days) after the submission thereof,
then Tenant shall be deemed to have approved the working drawings in question.
The approved working drawings are hereinafter referred to as the “Approved
Working Drawings.”

2.     Cost Proposal. Landlord shall provide Tenant with a cost proposal in
accordance with the Approved Working Drawings, which cost proposal shall
include, as nearly as possible, the cost of the Total Construction Costs to be
incurred in connection with the Fixed Cost Work (“Cost Proposal”). Tenant shall
notify Landlord whether it approves the Cost Proposal within five (5) Business
Days after Landlord’s submission thereof. If Tenant disapproves of the Cost
Proposal, then Tenant shall notify Landlord thereof specifying in reasonable
detail the revisions to the Approved Working Drawings to achieve the necessary
cost savings. If Tenant fails to notify Landlord that it disapproves of the Cost
Proposal within five (5) Business Days after the submission thereof, then Tenant
shall be deemed to have approved the Cost Proposal as submitted. Tenant’s
approval of the Cost Proposal shall be deemed approval of the Excess Costs
resulting therefrom.

3.     Construction. Following approval of the Cost Proposal Landlord shall
construct the Tenant Improvements in substantial accordance with the Approved
Working Drawings.

                                                              schedule 1
                                                            fixed cost work

-------- ---------------------------------------------------------------------------- -----------------------------------------
1.       Construction of approximately  3,600 SF of office area, 3,600 SF of "retail
         area"  and  3,000  SF  of  "configuration"   area  calculated  @  $35.00/SF
         Allowance.  Said  Allowance  shall include all  architect/engineering  fees  $357,000.00
         and construction manager's fees and any fees to Landlord.
-------- ---------------------------------------------------------------------------- -----------------------------------------
-------- ---------------------------------------------------------------------------- -----------------------------------------

-------- ---------------------------------------------------------------------------- -----------------------------------------
-------- ---------------------------------------------------------------------------- -----------------------------------------
2.       Plumbing  for  eyewash,  floor  drain,  hose bib and acid  resistant  floor  $  12,400.00
         sealer for approximately 800 SF of floor area
-------- ---------------------------------------------------------------------------- -----------------------------------------
-------- ---------------------------------------------------------------------------- -----------------------------------------

-------- ---------------------------------------------------------------------------- -----------------------------------------
-------- ---------------------------------------------------------------------------- -----------------------------------------
                                                                               TOTAL  $369,400.00
-------- ---------------------------------------------------------------------------- -----------------------------------------




SCHEDULE 2


TURN-KEY WORK

1.     Construct a one-hour rated tenant separation wall.

2.     Separate all utilities with separate meters for each (excluding water) to
the Premises.

3.     Install a new truck court and paved car parking area adding six (6) new
9’ x 10’ dock doors on the west side of the Building complete with dock
levelers, shelters, dock lights and shelters.

4.     Ensure Premises contain twenty-four (24) interior roll down mesh
“security screens”.

5.     480/277 volt, 3-phase, 4-wire power with a minimum 400 amps.

6.     Addition of eight (8) battery-charging stations

--------------------------------------------------------------------------------


EXHIBIT E-2


CONTRACTOR RULES AND REGULATIONS FOR TENANT IMPROVEMENTS

1.     All contractors, subcontractors, and materialmen (“Contractor Parties”)
will check in and out with Building management to the extent reasonably
possible.

2.     All Contractor Parties will be appropriately dressed: shirts with sleeves
(T-shirts with company name are acceptable), pants (no shorts), work shoes with
socks, and whatever other clothing as may be appropriate. No torn or worn-out
clothing is permitted. Contractor Parties will display a courteous demeanor
towards tenants, customers, visitors and general public. No Contractor Parties
shall remain in the Building after work hours.

3.     All Contractor Parties shall clean the job site after meals are eaten.
Alcoholic beverages and drugs are not to be brought into, or consumed in the
Building. Personnel appearing to be under the influence of either alcoholic
beverages or drugs will not be allowed into the Building.

4.     Parking for all personnel must be arranged prior to commencement of work,
and will be provided in designated areas only. Vehicles in unapproved areas will
be subject to citation and towing without notice. Any parking charges are the
sole responsibility of the Contractor Parties.

5.     All materials are to be stored at the job site or in designated storage
areas. No materials are to be stored in public areas. Landlord may provide
minimum secured storage for materials with prior arrangement.

6.     Contractor Parties must arrange access to areas other than job site at
least 24 hours in advance.

7.     All work areas are to be visually and materially protected from the
tenants and general public. If required by Landlord, the job site shall be
sealed off from the balance of the adjoining space so as to minimize the
disbursement of dirt, debris and noise.

8.     Radios or other excessive noise are not permitted.

9.     The use of toxic materials or odor-causing liquids must be scheduled with
Landlord in advance and prior notice must be given to the tenants adjacent to
the job site.

10.     All non-job site areas are to be kept clean and dust free. No material
residue shall be tracked through public areas.

11.     Contractor Parties shall ensure the job site is left clean and secure at
the completion of each work day. Trash and excess materials shall (a) not remain
on, in, or at the job site; (b) be disposed of in bins or by truck promptly;
(c) not be staged in storage at the job site in any public or adjacent areas;
and (d) shall not be disposed of the building’s trash receptacles.

1.

--------------------------------------------------------------------------------


EXHIBIT F — BUILDING SERVICES

        Subject to all Laws applicable thereto and subject to the Rules and
Regulations, Landlord agrees to furnish the following services in a manner that
such services are customarily furnished to comparable projects in the area:

1.     Landlord shall maintain the parking areas, driveways, alleys, landscaping
and grounds surrounding the Premises in a clean and sanitary condition,
consistent with the operation of a first-class industrial flex building,
including, without limitation, the exterior of the Building (including, without
limitation, painting), exterior irrigation systems, trash removal and
water/sewage lines outside the Premises exterior walls, and any items normally
associated with the foregoing. All costs in performing the work described in
this Section shall be included in Operating Costs.

2.     Landlord makes no representation or warranty, written or oral, express or
implied, that any security will be provided to the Project, or if provided, what
the level of that security may be. Landlord does not guarantee any level of
security and is released from any responsibility for any claims based upon
assertions that Landlord failed to provide adequate security to the Project, the
premises, or otherwise.

--------------------------------------------------------------------------------


EXHIBIT G — RULES AND REGULATIONS

1.     The Common Areas shall not be obstructed by any of the tenants or used by
them for any purpose other than for parking and ingress to and egress from their
respective premises. The Common Areas are not for the general public, and
Landlord shall in all cases retain the right to control and prevent access
thereto of all persons whose presence in the judgment of Landlord would be
prejudicial to the safety, character, reputation, and interest of the Building
and its tenants; provided that nothing herein contained shall be construed to
prevent such access to persons with whom any tenant normally deals in the
ordinary course of its business, unless such persons are engaged in illegal
activities. If the responsibility for the HVAC system is not a tenant’s, no
tenant and no employee or invitee of any tenant shall go upon the roof of the
Building except in the case of maintenance of the HVAC system or other permitted
roof mounted items.

2.     No cooking shall be done or permitted on the Premises except that private
use by Tenant of approved microwave ovens, equipment for brewing coffee, tea,
hot chocolate, and similar beverages shall be permitted, provided that such use
is in accordance with all Laws.

3.     No animals (except for seeing eye dogs) shall be brought or kept in the
Premises or the Building.

4.     Landlord shall in no case be liable for damages for any error with regard
to the admission to or exclusion from the Building of any person in the case of
invasion, mob, riot, public excitement, or other circumstances rendering such
action advisable in Landlord’s reasonable opinion. Landlord reserves the right
to prevent access to the Building during the continuance of the same by such
action as Landlord may deem appropriate, including, without limitation, closing
doors.

5.     No curtains, draperies, blinds, shutters, shades, screens, or other
coverings, hangings, or decorations shall be attached to, hung, or placed in, or
used in connection with, any window of the Building without the prior consent of
Landlord.

6.     Tenant shall ensure that all water faucets, water apparatus, and
utilities are shut off before Tenant or Tenant’s employees leave the Premises so
as to prevent waste or damage. For any default or carelessness in this regard,
Tenant shall make good all injuries sustained by other tenants or occupants of
the Building or Landlord.

7.     The toilet rooms, toilets, urinals, wash bowls, and other apparatus shall
not be used for any purpose other than that for which they are constructed, no
foreign substance of any kind whatsoever shall be thrown therein, and the
expense of any breakage, stoppage, or damage to the portions of the sewer line
that are Landlord’s responsibility, if any, resulting from the violation of this
rule shall be borne by the tenants who, or whose employees or invitee, shall
have caused it.

8.     No tenant shall install any radio or television antenna, loudspeaker, or
other device on the roof or exterior walls of the Building without prior consent
of Landlord. No TV or radio or recorder shall be played in such a manner as to
cause a nuisance to any other tenant.

9.     No material shall be placed in the trash bins or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in the locale
without being in violation of any law or ordinance governing such disposal.
Tenant shall not overload or cause to be overloaded the trash bins or trash
container areas. Landlord shall have the right to charge Tenant for any extra
trash removal necessitated by extraordinary trash volume from the Premises.

10.     Canvassing, soliciting, distribution of handbills, or any other written
material and peddling in the Building are prohibited, and each tenant shall
cooperate to prevent the same.

11.     Except in a case of emergency, the requirements of tenants will be
attended to only upon application in writing at the office of the Building or by
facsimile transmitted to the office of the Building manager. Employees of
Landlord shall not perform any work or do anything outside of their regular
duties unless under special instructions from Landlord.

12.     Tenant shall not conduct in or about the Building any auction, public or
private, without the prior written approval Landlord.

13.     Tenant shall not cause improper noises, vibrations, or odors within the
Building.

14.     Tenant shall not mark, paint, drill into, cut, string wires within, or
in any way deface any part of the Building, without the prior consent of
Landlord, and as Landlord may direct.

15.     Tenant will not place objects on window sills or otherwise obstruct the
exterior wall window covering.

16.     Tenant will keep all fire doors and all smoke doors closed at all times.

17.     Tenant shall not use any portion of the Premises for lodging.

18.     Landlord reserves the right to exclude or expel from the Building any
person who, in the judgment of Landlord is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
the rules and regulations of the Building.

19.     Provided Landlord acts in good faith pursuant to sound operating
procedures, Landlord may waive any one or more of these Rules and Regulations
for the benefit of any particular tenant or tenants, but no such waiver by
Landlord shall be construed as a waiver of such Rules and Regulations in favor
of any other tenant or tenants, nor prevent Landlord from thereafter enforcing
any such Rules and Regulations against any or all of the tenants of the
Building. These Rules and Regulations shall be uniformly applicable to all
tenants of the Building.

20.     These Rules and Regulations are in addition to, and shall not be
construed to in any way modify or amend, in whole or in part, the agreements,
covenants, conditions, and provisions of any lease of premises in the Building.

21.     Landlord reserves the right to make such other reasonable rules and
regulations as in its judgment may from time to time be needed for the safety,
care, and cleanliness of the Building and for the preservation of good order
therein.

--------------------------------------------------------------------------------

         -1-


EXHIBIT H – PARKING AGREEMENT

        Tenant shall have the right to use 159 non-reserved parking spaces,
subject to the following:

1.     All parking areas shall be under the control of Landlord, and Tenant
agrees that all Tenant Related Parties shall conform to such reasonable written
parking regulations, conditions and provisions as may from time to time be
prescribed by Landlord, provided the same do not increase Tenant’s obligations
or decrease Tenant’s rights or do not create undue conditions or restrictions on
Tenant and Tenant Related Parties.

2.     If Tenant is not permitted to utilize any parking space in the parking
areas at any time through no direct intentional act of Landlord, such facts
shall never be deemed to be a default by Landlord so as to permit Tenant to
terminate this Lease (either in whole or in part). Landlord shall not be
responsible for enforcing Tenant’s parking rights against any third parties.
However, Landlord agrees to use reasonable efforts to provide alternate parking
for use by Tenant in reasonable proximity to the Building.

3.     The parking areas shall include those areas designated by Landlord as
unrestricted parking areas. Any restricted parking areas shall be leased only by
separate license agreement with Landlord.

4.     Landlord will be entitled to utilize whatever access device Landlord
deems necessary (including but not limited to the issuance of parking stickers
or access cards) to assure that only those persons using the parking spaces are
those who have the right to do so. In the event any Tenant Related Parties
wrongfully park in any parking spaces, Tenant will use reasonable efforts to
correct any such wrongful parking.

5.     All vehicles are to be currently licensed, in good operating condition,
parked for business purposes having to do with Tenant’s business operated in the
Premises, parked within designated parking spaces, one (1) vehicle to each
space. No vehicle shall be parked as a “billboard” vehicle in the parking lot.
Any vehicle parked improperly may be towed away after notice to Tenant. Any
Tenant Related Parties who do not operate or park their vehicles as required
shall subject the vehicle to being towed at the expense of the owner or driver.
Landlord may place a “boot” on the vehicle to immobilize it and may levy a
charge of $50.00 to remove the “boot.” Tenant shall indemnify, hold and save
harmless Landlord of any liability arising from the towing or booting of any
unauthorized vehicles belonging to any Tenant Related Parties.

6.     Tenant acknowledges and agrees that Landlord may, without incurring any
liability to Tenant and without any abatement of Rent under this Lease, from
time to time, temporarily for a reasonable period of time close-off or restrict
access to the parking area, or relocate Tenant’s parking spaces to other parking
areas within a reasonable distance of the Premises, for purposes of permitting
or facilitating any such construction, alteration or improvements with respect
to the parking area or to accommodate or facilitate renovation, alteration,
construction or other modification of other improvements or structures located
on the Property.

7.     The Rules and Regulations relating to parking shall be uniformly
applicable to all tenants of the Building.

                                                    EXHIBIT I - operating expenses

                                    Taxes:                             $.85/SF
                                    Insurance:                         $.07/SF
                                    CAM:                               $.13-.16/SF
                                    Mgmt Fee:                          $.05-.07/SF
                                    TOTAL:                             $1.10-1.15/SF

